Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of March 1, 2018

 

among

 

ASHFORD HOSPITALITY HOLDINGS LLC,
as the Borrower,

 

ASHFORD INC.,
as the Parent,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
as Sole Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

Article I. Definitions and Accounting Terms

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Terms

25

1.04

Rounding

26

1.05

Times of Day; Rates

26

1.06

Letter of Credit Amounts

27

 

 

 

Article II. The Commitments and Credit Extensions

27

2.01

The Revolving Credit Loans

27

2.02

Borrowings, Conversions and Continuations of Loans

27

2.03

Letters of Credit

28

2.04

Prepayments

37

2.05

Termination or Reduction of Commitments

37

2.06

Repayment of Loans

38

2.07

Interest

38

2.08

Fees

39

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

39

2.10

Evidence of Debt

40

2.11

Payments Generally; Administrative Agent’s Clawback

40

2.12

Sharing of Payments by Lenders

42

2.13

Extension of Maturity Date

43

2.14

Increase in Commitments

43

2.15

Cash Collateral

44

2.16

Defaulting Lenders

46

 

 

Article III. Taxes, Yield Protection and Illegality

48

3.01

Taxes

48

3.02

Illegality

52

3.03

Inability to Determine Rates

53

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

53

3.05

Compensation for Losses

55

3.06

Mitigation Obligations; Replacement of Lenders

55

3.07

Survival

56

 

 

Article IV. Conditions Precedent To Credit Extensions

56

4.01

Conditions of Initial Credit Extension

56

4.02

Conditions to All Credit Extensions

58

 

 

Article V. Representations and Warranties

59

5.01

Existence, Qualification and Power

59

5.02

Authorization; No Contravention

59

5.03

Governmental Authorization; Other Consents

59

5.04

Binding Effect

60

5.05

Financial Statements; No Material Adverse Effect

60

5.06

Litigation

60

5.07

No Default

61

 

i

--------------------------------------------------------------------------------


 

5.08

Ownership of Property; Liens; Investments

61

5.09

Environmental Compliance

61

5.10

Insurance

62

5.11

Taxes

62

5.12

ERISA Compliance

62

5.13

Subsidiaries; Equity Interests; Loan Parties

63

5.14

Margin Regulations; Investment Company Act

64

5.15

Disclosure

64

5.16

Compliance with Laws

64

5.17

Taxpayer Identification Number

64

5.18

Intellectual Property; Licenses, Etc.

64

5.19

Solvency

64

5.20

Casualty, Etc.

65

5.21

Labor Matters

65

5.22

Collateral Documents

65

5.23

OFAC

65

5.24

Nature of Business

65

5.25

Anti-Corruption Laws

65

5.26

EEA Financial Institutions

65

5.27

Advisory Agreements

65

 

 

 

Article VI. Affirmative Covenants

66

6.01

Financial Statements

66

6.02

Certificates; Other Information

67

6.03

Notices

69

6.04

Payment of Obligations

69

6.05

Preservation of Existence, Etc.

69

6.06

Maintenance of Properties

69

6.07

Maintenance of Insurance

70

6.08

Compliance with Laws

70

6.09

Books and Records

70

6.10

Inspection Rights

70

6.11

Use of Proceeds

70

6.12

Covenant to Guarantee Obligations and Give Security

70

6.13

Compliance with Environmental Laws

71

6.14

Further Assurances

71

6.15

Compliance with Terms of Leaseholds

72

6.16

Lien Searches

72

6.17

Material Contracts

72

6.18

Cash Collateral Accounts

72

6.19

Maintenance of Listing

72

6.20

Anti-Corruption Laws

72

6.21

Inter-Company Debt Documents

72

6.22

Advisory Agreements

73

6.23

Deposit Accounts

73

 

 

Article VII. Negative Covenants

73

7.01

Liens

73

7.02

Indebtedness

74

7.03

Investments

75

7.04

Fundamental Changes

76

 

ii

--------------------------------------------------------------------------------


 

7.05

Dispositions

76

7.06

Restricted Payments

77

7.07

Change in Nature of Business

77

7.08

Transactions with Affiliates

77

7.09

Burdensome Agreements

77

7.10

Use of Proceeds

77

7.11

Financial Covenants

78

7.12

Amendments of Organization Documents

78

7.13

Accounting Changes

78

7.14

Sanctions

78

7.15

Anti-Corruption Laws

78

7.16

Advisory Agreements

78

 

 

Article VIII. Events of Default and Remedies

78

8.01

Events of Default

78

8.02

Remedies Upon Event of Default

81

8.03

Application of Funds

81

 

 

Article IX. Administrative Agent

82

9.01

Appointment and Authority

82

9.02

Rights as a Lender

83

9.03

Exculpatory Provisions

83

9.04

Reliance by Administrative Agent

84

9.05

Delegation of Duties

84

9.06

Resignation of Administrative Agent

85

9.07

Non-Reliance on Administrative Agent and Other Lenders

86

9.08

No Other Duties, Etc.

86

9.09

Administrative Agent May File Proofs of Claim

86

9.10

Collateral and Guaranty Matters

87

9.11

Releases

88

9.12

Secured Hedge Agreements

89

9.13

ERISA

89

 

 

Article X. Continuing Guaranty

91

10.01

Guaranty

91

10.02

Rights of Lenders

91

10.03

Certain Waivers

91

10.04

Obligations Independent

92

10.05

Subrogation

92

10.06

Termination; Reinstatement

92

10.07

Subordination

92

10.08

Stay of Acceleration

92

10.09

Condition of Borrower

92

 

 

Article XI. Miscellaneous

93

11.01

Amendments, Etc.

93

11.02

Notices; Effectiveness; Electronic Communication

94

11.03

No Waiver; Cumulative Remedies; Enforcement

96

11.04

Expenses; Indemnity; Damage Waiver

97

11.05

Payments Set Aside

99

11.06

Successors and Assigns

99

 

iii

--------------------------------------------------------------------------------


 

11.07

Treatment of Certain Information; Confidentiality

103

11.08

Right of Setoff

104

11.09

Interest Rate Limitation

105

11.10

Counterparts; Integration; Effectiveness

105

11.11

Survival of Representations and Warranties

105

11.12

Severability

105

11.13

Replacement of Lenders

106

11.14

Governing Law; Jurisdiction; Etc.

106

11.15

Waiver of Jury Trial

107

11.16

No Advisory or Fiduciary Responsibility

108

11.17

Electronic Execution of Assignments and Certain Other Documents

108

11.18

USA PATRIOT Act

108

11.19

Time of the Essence

109

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

109

11.21

ENTIRE AGREEMENT

109

 

SCHEDULES

 

2.01

Commitments and Applicable Percentage

5.06

Litigation

5.08(b)

Existing Liens

5.08(c)

Owned and Ground Leased Real Property

5.08(d)

Existing Investments

5.09

Environmental Matters

5.12(d)

ERISA Matters

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.18

Intellectual Property Matters

7.02

Existing Indebtedness

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

 

 

A

Committed Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E

Guaranty

F

Pledge and Security Agreement

G

Opinion Matters — Counsel to Loan Parties

H

U.S. Tax Compliance Certificates

I

Solvency Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 1, 2018, among
ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), ASHFORD INC., a Maryland corporation (the “Parent”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

 

PRELIMINARY STATEMENTS

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Bank of America (as hereafter defined) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Advisor” means Ashford Hospitality Advisors LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Advisory Agreements” means, collectively, the Hospitality Prime Advisory
Agreement, the Hospitality Trust Advisory Agreement, and any similar agreements
for advisory services executed by Parent or any of its Subsidiaries, and
“Advisory Agreement” means any one of the Advisory Agreements.

 

“Advisory EBITDA” means Consolidated EBITDA, excluding any Consolidated EBITDA
derived from, or attributable to, any Ancillary Service Business.

 

“Advisory Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that is
recourse to Parent or any other Loan Party less Unrestricted Cash held by Parent
or any other Loan Party, each as of such date to (b) Advisory EBITDA for the
period of the four (4) fiscal quarters most recently ended.  For the avoidance
of doubt, the Inter-Company Debt shall not be included in the calculation of the
Advisory Leverage Ratio.

 

“Advisory Subsidiary” means any Subsidiary of Parent that is not an Ancillary
Service Subsidiary and, for the avoidance of doubt, shall always include Advisor
and each other Subsidiary of Parent that is party to an Advisory Agreement.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders, which on the
Closing Date equal $35,000,000.

 

“Agreement” means this Credit Agreement.

 

“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.

 

“Ancillary Service Business” means any Investment or business held by Ashford
Hospitality Services, LLC or any Person that is, or is expected to be, a
Subsidiary of Ashford Hospitality Services, LLC.

 

“Ancillary Service Subsidiary” means any of Ashford Hospitality Services, LLC,
any of its Subsidiaries, or any other Subsidiary that provides or is expected to
provide services, as an independent contractor, to a Person qualifying for
treatment as a “real estate investment trust” under the Code (or any of its
Subsidiaries, including any taxable REIT subsidiary of such Person).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, as any such Applicable
Percentage may be adjusted as provided in Section 2.16.  If the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Margin” means the applicable percentage per annum set forth below
determined by reference to the Advisory Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Margin

 

Pricing
Level

 

Advisory Leverage
Ratio

 

Eurodollar
Rate /
Letters of
Credit

 

Base Rate

 

1

 

< 1.50x

 

3.00

%

2.00

%

2

 

>1.50 but <2.0x

 

3.25

%

2.25

%

3

 

>2.0x

 

3.50

%

2.50

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Advisory Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 3 shall apply as of the first Business Day
after the date on which such

 

2

--------------------------------------------------------------------------------


 

Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.  The Applicable Margin in effect from the Closing Date until adjusted
as set forth above shall be set at Pricing Level 1.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.09(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by investment advisors that are Affiliates.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.   The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Base Rate Revolving Loan” means a Revolving Credit Loan that is a Base Rate
Loan.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
for Cash Collateral of one or more of the Loan Parties at Bank of America (or
another commercial bank satisfying the requirements of Section 6.18) in the name
of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations, or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent or the L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries:

 

4

--------------------------------------------------------------------------------


 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith  and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary

 

5

--------------------------------------------------------------------------------


 

or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), other than Monty Bennett or Archie Bennett or a trust limited
partnership, limited liability company or other similar entity established or
owned by Monty Bennett or Archie Bennett to hold equity securities of the Parent
(so long as, in each case and after giving effect to any such transaction, at
least one (1) class of common shares of Parent are publically traded on a
national exchange described in Section 6.19) directly or indirectly, of 35% or
more of the equity securities of the Parent entitled to vote for members of the
board of directors or equivalent governing body of the Parent on a fully-diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right);

 

(b)           during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

 

(c)           the Parent shall cease, directly or indirectly, to Control the
Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Inter-Company Assignment, each of the collateral assignments, security
agreements, pledge agreements, any amendments or supplements thereto or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
relates to any of the foregoing or creates or purports to create a Lien in favor
of the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01 and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or obtains additional Commitments from another
Lender, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, shall be
substantially in the form of Exhibit A or such other form as may be

 

6

--------------------------------------------------------------------------------


 

approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or in such other form as may be agreed by Borrower and Administrative
Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with respect to the Consolidated Parties on a
consolidated basis for any period (without duplication), Consolidated Net Income
(loss) for such period determined on a consolidated basis, in accordance with
GAAP, exclusive of the following (but only to the extent included in the
determination of such Consolidated Net Income (loss)): (a) depreciation and
amortization (but as to Capitalized Leases included as an asset, only
depreciation in accordance with GAAP in effect as of the Closing Date);
(b) Consolidated Interest Charges; (c) income tax expense; (d) extraordinary or
non-recurring gains and losses and unrealized gains and losses; and (e) other
non-cash items, including without limitation, non-cash impairment charges, any
changes in the fair market value of any Swap Contracts and deferred compensation
expense for officers and employees, severance, and amortization of equity-based
compensation.

 

“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis (other than
trade debt incurred in the ordinary course of business not past due for more
than ninety (90) days), whether current or long-term, for borrowed money
(including all obligations hereunder and under the other Loan Documents) and all
obligations of the Consolidated Parties on a consolidated basis evidenced by
bonds, debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness of the Consolidated Parties on a consolidated basis,
(c) all obligations of the Consolidated Parties on a consolidated basis arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations of the Consolidated Parties on a consolidated basis in respect of
forward purchase agreements or the deferred purchase price of any property or
services (other than trade accounts payable in the ordinary course of business),
in each case evidenced by a binding agreement, (e) Attributable Indebtedness of
the Consolidated Parties on a consolidated basis in respect of Capitalized
Leases and Synthetic Lease Obligations (the amount of a Capitalized Lease is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet prepared in accordance with GAAP, as GAAP is in effect as of the
Closing Date), (f) obligations (which will increase Consolidated Funded
Indebtedness) and assets (which will decrease Consolidated Funded Indebtedness)
under any Swap Contract or foreign currency hedge, in an amount equal to the
Swap Termination Value thereof (net of any cash or Cash Equivalents posted as
collateral for such Swap Contracts), (g) without duplication, all Guarantees of
the Consolidated Parties on a consolidated basis with respect to outstanding
Consolidated Funded Indebtedness of the types specified in clauses (a) through
(f) above of Persons other than the Parent or any Subsidiary (or Subsidiary
thereof), and (h) all Indebtedness of the types referred to in clauses
(a) through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Parent or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Parent or such Subsidiary. 
For the avoidance of doubt, Consolidated Funded Indebtedness shall not include
any Indebtedness owed by any Consolidated Party to another Consolidated Party
(including the Inter-Company Debt).

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis, in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (b) the portion of rent expense of the Consolidated
Parties on a consolidated basis with respect to such period under Capitalized
Leases that is treated as interest in accordance with GAAP, as GAAP is in effect
as of the Closing Date.  For the avoidance of doubt, no interest attributable to
the Inter-Company Debt shall be included in the calculation of Consolidated
Interest Charges.

 

“Consolidated Leverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four (4) fiscal quarters most
recently ended.  For the avoidance of doubt, the Inter-Company Debt shall not be
included in the calculation of the Consolidated Leverage Ratio.

 

“Consolidated Net Income” means, for any period, the net income of the
Consolidated Parties on a consolidated basis (excluding extraordinary gains and
extraordinary losses and excluding gains and losses from the sale of assets and
any net income derived from the Inter-Company Debt) for such period, calculated
in accordance with GAAP.

 

“Consolidated Parties” means a collective reference to the Parent and its
consolidated Subsidiaries; and “Consolidated Party” means any one of them.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, Shareholders’ Equity on that
date, minus the amount of Intangible Assets, plus the amount of accumulated
depreciation; provided, however, that there shall be excluded from the
calculation of “Consolidated Tangible Net Worth” (i) any effects resulting from
the application of FASB ASC No. 715: Compensation — Retirement Benefits,
(ii) the effects of any offsetting liability to contingent consideration
obligations arising out of an acquisition and (iii) the effects of any
Indebtedness owed by any Consolidated Party to another Consolidated Party
(including the Inter-Company Debt) to the extent not otherwise eliminated in the
consolidated financial statements of the Consolidated Parties.  Consolidated
Tangible Net Worth shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Advisor shall
not Control or be deemed to Control AHT or Hospitality Prime by reason of the
Advisory Agreements.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

8

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
the L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower, the L/C Issuer, and each other Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other

 

9

--------------------------------------------------------------------------------


 

right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock (or other ownership or profit interests) in such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock (or other ownership or profit interests) in
such Person, all of the securities convertible into or exchangeable for shares
of capital stock (or other ownership or profit interests) in such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

10

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first (1st) day of such Interest
Period) with a term equivalent to such Interest Period;

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one (1) month commencing that day; and

 

(c)           if the Eurodollar Rate shall be less than zero (0), such rate
shall be deemed zero (0) for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

11

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means any Subsidiary of Parent that (a) holds title to or
beneficially owns assets which have an aggregate fair market value of less than
$10,000, (b) is an Ancillary Service Subsidiary, (c) is, or is expected to be,
prohibited from guaranteeing the Indebtedness of any other Person, or prohibited
from having its Equity Interests pledged, as applicable, pursuant to any
document, instrument, or agreement of such Subsidiary, or its organizational
documents, solely in connection with any Key Money Investment or pursuant to the
terms of any Indebtedness of such Subsidiary, or (d) is a Subsidiary of any of
the foregoing.  A Subsidiary shall no longer be considered an Excluded
Subsidiary when it ceases to be subject to the circumstances or restrictions
which caused it to be an Excluded Subsidiary. Notwithstanding anything in this
definition to the contrary, in no event will Borrower, Advisor, or any Advisory
Subsidiary that is party to an Advisory Agreement ever be considered an Excluded
Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (other than the
Parent), any Swap Obligation if, and to the extent that, all or a portion of the
Subsidiary Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest or lien to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Sections 22 and 24 of the Subsidiary Guaranty, as applicable, and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Subsidiary Guaranty, or a grant by such Guarantor of a
security interest or lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty, security
interest, or lien is or becomes excluded in accordance with the first sentence
of this definition.  A Swap Obligation that is an Excluded Swap Obligation with
respect to a particular Guarantor shall not be an Excluded Swap Obligation with
respect to any other Loan Party unless that Swap Obligation is an Excluded Swap
Obligation with respect to such other Loan Party pursuant to the first sentence
of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13), or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Advisory Agreements” means, collectively, the Hospitality Prime
Advisory Agreement and the Hospitality Trust Advisory Agreement, and “Existing
Advisory Agreement” means any one of the Existing Advisory Agreements.

 

“Extended Maturity Date” means March 1, 2022.

 

12

--------------------------------------------------------------------------------


 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means that certain Arrangement and Agency Fee Letter, dated the
date hereof, among the Borrower, the Administrative Agent, and the Arranger.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

13

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, (a) the Parent, (b) all Subsidiaries of the
Parent that have executed the Subsidiary Guaranty (or an addendum thereto in the
form attached to the Subsidiary Guaranty) or any Collateral Document; provided
that “Guarantors” shall not include (i) all Subsidiaries of the Borrower that
have been released from the Subsidiary Guaranty or that are not required to
execute a Guaranty pursuant to the terms of this Agreement, (ii) Excluded
Subsidiaries, and (iii) any CFC or a Subsidiary that is held directly or
indirectly by a CFC.

 

“Guaranties” means, collectively, (a) the Subsidiary Guaranty, (b) the Guarantee
provided by the Parent pursuant to Article X, and (c) each other guaranty and
guaranty supplement delivered pursuant to Section 6.12; and “Guaranty” means any
one of the Guaranties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party permitted under Article VI and Article VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.

 

“Hospitality Prime” means Ashford Hospitality Prime, Inc., a Maryland
corporation.

 

“Hospitality Prime Advisory Agreement” means that certain Fourth Amended and
Restated Advisory Agreement dated as of January 24, 2017, by and among Advisor
and Hospitality Prime, as amended, modified, renewed, extended, restated, or
replaced from time to time.

 

“Hospitality Trust Advisory Agreement” means that certain Amended and Restated
Advisory Agreement dated as of June 10, 2015, by and among Advisor and AHT, as
amended, modified, renewed, extended, restated, or replaced from time to time.

 

“Impacted Loans” has the meaning specified in Section 3.03.

 

14

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than ninety
(90) days);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any return of capital payment in
respect of any Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, but
excluding any such obligations (i) to the extent the obligation may be satisfied
by the issuance of any Equity Interests in such Person or any other Person or
(ii) constituting an Investment, including any purchase agreement to acquire a
new Subsidiary; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing (other than Guarantees limited to customary non-recourse
carve-outs, environmental related indemnities, and completion of capital
replacements or repairs).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

15

--------------------------------------------------------------------------------


 

“Initial Maturity Date” means March 1, 2021.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Inter-Company Assignment” means the Assignment of Note and Liens dated the date
hereof, executed by Borrower, Advisor, and Administrative Agent.

 

“Inter-Company Loan Agreement” means the Credit Agreement dated the date hereof,
by and between Advisor, as borrower, and Borrower, as lender.

 

“Inter-Company Debt” means the obligations, indebtedness, and liabilities of
Advisor as evidenced by the Inter-Company Debt Documents.

 

“Inter-Company Debt Documents” means the Inter-Company Loan Agreement and all
other “Loan Documents” as defined in the Inter-Company Loan Agreement.

 

“Inter-Company Note” means the Note dated the date hereof, executed by Advisor,
as borrower, and payable to the order of Borrower, as lender, in the original
principal amount of $35,000,000 (as may be increased pursuant to the terms
thereof, but in no event to exceed $75,000,000).

 

“Interest Coverage Ratio” means, without duplication, as of any date of
determination, the ratio of (a) Advisory EBITDA for the previous four
(4) consecutive fiscal quarters ending on such date to (b) Consolidated Interest
Charges attributable to Consolidated Funded Indebtedness that is recourse to
Parent or any other Loan Party for such period.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or as automatically continued pursuant to the
provisions of Section 2.02(a) hereof; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

16

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount of equity actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IP Rights” has the meaning specified in Section 5.18.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Key Money Investment” means (a) with respect to AHT and its Subsidiaries, a
“Key Money Investment” as defined in the Hospitality Trust Advisory Agreement,
(b) with respect to Hospitality Prime and its Subsidiaries, a “Key Money
Investment” as defined in the Hospitality Prime Advisory Agreement, and (c) with
respect to any other Person for which Advisor or its Affiliate externally
advises pursuant to an Advisory Agreement executed after the date hereof, a “Key
Money Investment” as defined substantially similar to the definition of “Key
Money Investment” in the Existing Advisory Agreements as of the date hereof.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

17

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $5,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, and (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a)  a material adverse effect upon the
operations, performance, business, properties or condition (financial or
otherwise) of the Parent and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower or any other Loan Party taken as a
whole to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any material provision of any Loan
Document to which it is a party.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.13, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.13, then the Extended Maturity Date; provided, however,
that, in each case, if such date is not a Business Day, then the Maturity Date
shall be the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case the Maturity Date shall be the next
preceding Business Day.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

19

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, or Secured Hedge
Agreement, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

20

--------------------------------------------------------------------------------


 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Parent, the
Borrower or any ERISA Affiliate or any such Plan to which the Parent, the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Equity” means the Pledged Equity as defined in Section 1 of the
Security Agreement.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Unreimbursed Amounts that such Defaulting
Lender has failed to

 

21

--------------------------------------------------------------------------------


 

fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the L/C Issuer in making such
determination.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller or other executive
officer of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding dividends and distributions payable
in equity interests) with respect to any capital stock or other Equity Interest
of the Parent, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
capital stock or other Equity Interest, or on account of any return of capital
to the Parent’s shareholders, partners or members (or the equivalent Person
thereof).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI and
Article VII that is entered into by and between any Loan Party and any Hedge
Bank that expressly provides that it is secured by the Collateral.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks under any Secured Hedge Agreement, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations

 

22

--------------------------------------------------------------------------------


 

owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Shareholders’ Equity” means, as of any date of determination, the consolidated
shareholders’ equity of the Consolidated Parties as of that date determined in
accordance with GAAP.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  As used in this Agreement, the Borrower shall be deemed a
Subsidiary of Parent.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guaranty” means the Guaranty made by the Guarantors (other than the
Parent) in favor of the Secured Parties, substantially in the form of Exhibit E.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other netting or master agreement (any such
netting or master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

23

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $5,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Cash” means, as of any date of determination, without duplication,
all “cash and cash equivalents”, but specifically excluding any amounts
representing “restricted cash”, each as set forth on the consolidated balance
sheet of the Parent.

 

“Unused Rate” means a percentage rate per annum equal to 0.40%.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

24

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3) or (4).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant

 

25

--------------------------------------------------------------------------------


 

(including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders except as otherwise provided in Section 11.01(d));
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Effects of Inter-Company Debt. 
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that the Inter-Company Debt (and all effects thereof)
shall be excluded for purposes of all financial calculations made under this
Agreement or any other Loan Document.

 

(d)                                 Consolidated Leverage Ratio Calculation
Conventions.  Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made under the financial covenants
set forth in Section 7.11(b) and (d), (i) after consummation of any Disposition
(A) income statement items (whether income or expense) attributable to the
property Disposed of or removed shall, to the extent not otherwise excluded in
such income statement items for the Consolidated Parties in accordance with GAAP
or in accordance with any defined terms set forth in Section 1.01, be excluded
as of the first day of the applicable period and (B) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (ii) after consummation of any Investment or
acquisition (A) income statement items (whether positive or negative)
attributable to the Investment or property acquired shall, to the extent not
otherwise included in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be included to the extent relating to any period applicable in
such calculations, (B) to the extent not retired in connection with such
acquisition, Indebtedness of the Person or property acquired shall be deemed to
have been incurred as of the first day of the applicable period, (iii) in
connection with any incurrence of Indebtedness, any Indebtedness which is
retired in connection with such incurrence shall be excluded and deemed to have
been retired as of the first day of the applicable period and (iv) pro forma
adjustments may be included to the extent that such adjustments would give
effect to items that are (1) directly attributable to the relevant transaction,
(2) expected to have a continuing impact on the Consolidated Parties, and
(3) factually supportable (in Administrative Agent’s reasonable judgment).

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable).  The Administrative Agent does

 

26

--------------------------------------------------------------------------------


 

not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto.

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

Article II.
The Commitments and Credit Extensions

 

2.01                        The Revolving Credit Loans.  Subject to the terms
and conditions set forth herein, each Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01. 
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Revolving Credit Borrowing, each
conversion of Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to Administrative Agent of a
Committed Loan Notice.  Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Revolving Loans, and (ii) on the requested date of any Borrowing of Base Rate
Revolving Loans.  Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof.  Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Revolving Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto.  If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice for a Revolving Credit
Borrowing, then the applicable Revolving Credit Loans shall be made as a Base
Rate Loan.  Notwithstanding anything contained herein to the contrary, if the
Borrower fails to give a timely notice requesting a conversion or continuation
of a Eurodollar

 

27

--------------------------------------------------------------------------------


 

Rate Loan, then the Eurodollar Rate Loan shall be automatically continued as a
Eurodollar Rate Loan with an Interest Period of one month.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Credit Loans.  In the
case of a Revolving Credit Borrowing, each Lender shall make the amount of its
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect with respect to Revolving
Credit Loans.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all of the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, and such Lender.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until

 

28

--------------------------------------------------------------------------------


 

the Letter of Credit Expiration Date, to issue Letters of Credit for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless the
Administrative Agent, the L/C Issuer, and the Lenders have approved such expiry
date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

29

--------------------------------------------------------------------------------


 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two (2) Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such

 

30

--------------------------------------------------------------------------------


 

other matters as the L/C Issuer may require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require.  Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one (1) Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

31

--------------------------------------------------------------------------------


 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice). 
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an

 

32

--------------------------------------------------------------------------------


 

amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice ).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to

 

33

--------------------------------------------------------------------------------


 

any Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of the
Borrower or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

34

--------------------------------------------------------------------------------


 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or

 

35

--------------------------------------------------------------------------------


 

assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.  The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                                  Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, each Letter of Credit shall provide that the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance,
subject to Section 2.16, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin times the daily amount available to be drawn under such Letter of
Credit.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) payable on a quarterly basis in arrears.  If there
is any change in the Applicable Margin during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of the Required Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, equal to the greater of (i) $1,250 and (ii) 0.125% computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth (10th)
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

36

--------------------------------------------------------------------------------


 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) one (1) Business Day prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Revolving
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and
(iii) any prepayment of Base Rate Revolving Loans shall be in a principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)                                 If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(c) unless after the prepayment in full of the Revolving Credit
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.

 

(c)                                  If at any time there is any default under
the terms of any Advisory Agreement, after giving effect to any applicable cure
or grace periods, or any termination of any Advisory Agreement, by its terms or
otherwise, the Borrower shall immediately prepay the unpaid principal amount of
all outstanding Loans and all interest thereon in full.

 

(d)                                 If the Borrower shall receive any payment of
principal with respect to the Inter-Company Debt, the Borrower shall immediately
prepay the unpaid principal amount of the Loans in the same amount, together
with all outstanding interest thereon.

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments;

 

37

--------------------------------------------------------------------------------


 

provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.

 

(b)                                 If at any time, there is any default under
the terms of any Advisory Agreement, after giving effect to any applicable cure
or grace periods, or a termination of any Advisory Agreement, by its terms or
otherwise, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

 

(c)                                  All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

 

2.06                        Repayment of Loans.  The Borrower shall repay to the
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin, each Base Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay

 

38

--------------------------------------------------------------------------------


 

interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Unused Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, an unused fee equal to the Unused Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16.  The unused fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The unused fee
shall be calculated quarterly in arrears, and if there is any change in the
Unused Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Unused Rate separately for each period during such quarter
that such Unused Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter and such other fees in the
amounts and at the times agreed between the Borrower, Arranger, and
Administrative Agent.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.09                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Margin.

 

(a)                                 All computations of interest for Base Rate
Loans shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day.  Each determination by the Administrative Agent of an

 

39

--------------------------------------------------------------------------------


 

interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Borrower, the Parent or the Lenders determine that (i) the Advisory
Leverage Ratio as calculated by the Parent as of any applicable date was
inaccurate and (ii) a proper calculation of the Advisory Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.07(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.10                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.10(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.11                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available

 

40

--------------------------------------------------------------------------------


 

funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

41

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.12                        Sharing of Payments by Lenders.  Subject to
Section 2.14(e), if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Revolving Credit Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Revolving Credit Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Credit Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the

 

42

--------------------------------------------------------------------------------


 

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.15, or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Parent, the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.13                        Extension of Maturity Date.

 

(a)                                 Notice of Extension.  The Borrower may, on
one occasion, by notice to the Administrative Agent (who shall promptly notify
the Lenders) not earlier than one hundred twenty (120) days and not later than
thirty (30) days prior to the Initial Maturity Date, extend the Initial Maturity
Date to the Extended Maturity Date.

 

(b)                                 Conditions to Effectiveness of Extensions. 
As a condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of Borrower dated as of the Initial Maturity
Date signed by a Responsible Officer of Borrower (i) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension and (ii)  certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Initial Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  In addition, on or before the Initial Maturity Date, Borrower
shall pay to Administrative Agent, for the pro rata account of each Lender in
accordance with their respective Applicable Percentages, an extension fee equal
to 0.25% of the Aggregate Commitments as of such date, which fee shall, when
paid, be fully earned and non-refundable under any circumstances.

 

(c)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 11.01 to the contrary.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$40,000,000; provided that any such request for an increase shall be in a
minimum amount of $$5,000,000, unless the Administrative Agent and the Borrower
agree otherwise.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

 

43

--------------------------------------------------------------------------------


 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase, and subject to the approval of the
Administrative Agent, the L/C Issuer (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of Borrower dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of Borrower (x) certifying and attaching the resolutions adopted by the
applicable Loan Party approving or consenting to such increase, and (y) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.  The Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.12 or 11.01 to the contrary.

 

2.15                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
(1) Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash

 

44

--------------------------------------------------------------------------------


 

Collateral provided by the Defaulting Lender).  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim.  Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Laws, to reimburse the L/C Issuer.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.04, 2.05, 2.16, or 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents, and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

45

--------------------------------------------------------------------------------


 

2.16                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and in Section 11.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08, shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders or
the L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations are held by the Lenders pro rata in accordance with their
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

46

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any fee payable under
Section 2.08(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
Subject to Section 11.20, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, and the L/C Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower

 

47

--------------------------------------------------------------------------------


 

while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to
subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes, the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender and the L/C Issuer shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within ten (10) days after demand therefor, (x) the Administrative Agent against
any Indemnified Taxes attributable to such Lender or the L/C Issuer (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by any
Loan Party or the Administrative Agent, as the case may be, after any payment of
Taxes by such Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to

 

49

--------------------------------------------------------------------------------


 

report such payment or other evidence of such payment reasonably satisfactory to
such Loan Party or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” Article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” Article of such tax treaty;

 

50

--------------------------------------------------------------------------------


 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN,
as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

51

--------------------------------------------------------------------------------


 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Revolving Loans to Eurodollar Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

52

--------------------------------------------------------------------------------


 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan (in each case with respect to clause (a) above, “Impacted
Loans”), or (b) the Administrative Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) until the Administrative Agent upon the instruction of the
Required Lenders revokes such notice.  Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

53

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity  requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and

 

54

--------------------------------------------------------------------------------


 

payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.  If any Lender requests compensation under
Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or the L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or the L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

55

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

Article IV.

Conditions Precedent To Credit Extensions

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent either prior to or substantially contemporaneously with such initial
Credit Extension:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Subsidiary Guaranty, in each case sufficient in number for distribution
to the Administrative Agent, each Lender, and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               a security and pledge agreement, in
substantially the form of Exhibit F (together with each other security agreement
and supplement delivered pursuant to Section 6.12, in each case as amended, the
“Security Agreement”), and the Inter-Company Assignment, in each case duly
executed by each applicable Loan Party, together with:

 

(A)                               the certificates, if any, representing the
Pledged Equity referred to therein that is represented by a certificate (within
the meaning of Section 8-102(4) of the UCC) accompanied by undated stock powers
executed in blank;

 

(B)                               proper Financing Statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Collateral Documents, covering the
Collateral described in the Collateral Documents;

 

(C)                               evidence of the completion of all other
actions, recordings and filings of or with respect to the Collateral Documents
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby;

 

56

--------------------------------------------------------------------------------


 

(D)                               the deposit account control agreements and the
securities account control agreements, if any, in each case as referred to in
the Security Agreement and duly executed by the appropriate parties; and

 

(E)                                evidence that all other actions, recordings,
and filings that the Administrative Agent may deem necessary or desirable in
order to create a perfected first-priority Lien (subject to Liens permitted by
Section 7.01) in the Collateral has been taken (including receipt of duly
executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements);

 

(iv)                              lien searches in the name of each Loan Party,
and any other name(s) as Administrative Agent may deem appropriate in such Loan
Party’s jurisdiction of formation and each state or jurisdiction where such Loan
Party maintains an office or has real property, showing no financing statements
or other Lien instruments of record except for Liens created or permitted by the
Loan Documents or Liens being released on the Closing Date;

 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each Loan Party is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation
and each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(vii)                           certificates attesting to the Solvency of each
Loan Party before and after giving effect to this Agreement, from its chief
financial officer substantially in the form of Exhibit I;

 

(viii)                        a favorable opinion of Winston & Strawn LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

 

(ix)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(x)                                 a certificate signed by a Responsible
Officer of the Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, (B) that there has been no event
or circumstance since the date of the Audited Financial

 

57

--------------------------------------------------------------------------------


 

Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) a pro forma
calculation of the Advisory Leverage Ratio and the Consolidated Leverage Ratio
as of the Closing Date;

 

(xi)                              a duly completed Compliance Certificate
prepared on a pro forma basis as of the last day of the fiscal quarter of the
Borrower ended September 30, 2017, signed by a Responsible Officer of the Parent
and the Borrower;

 

(xii)                           fully executed originals of the Inter-Company
Debt Documents together with an allonge endorsing the Inter-Company Note to
Administrative Agent;

 

(xiii)                        estoppel agreements dated the date hereof,
executed by AHT with respect to the Hospitality Trust Advisory Agreement and
Hospitality Prime with respect to the Hospitality Prime Advisory Agreement, each
for the benefit of Administrative Agent and form and substance reasonably
acceptable to Administrative Agent; and

 

(xiv)                       such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, or the
Required Lenders may reasonably require.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  The Administrative Agent and each Lender
shall have received all documentation and other information that the
Administrative Agent and such Lender require in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act (as hereafter defined).

 

(d)                                 Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document

 

58

--------------------------------------------------------------------------------


 

furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except for changes in factual circumstances not prohibited under the Loan
Documents, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article V.

Representations and Warranties

 

Each of the Parent and the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Material Contract or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority (or second
priority, if applicable) nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral

 

59

--------------------------------------------------------------------------------


 

Documents, except as may be required by securities laws generally or as may be
provided in any “transfer” or “change of control” provision or other similar
change in ownership provision in any Advisory Agreement or in the organizational
documents of the Subsidiaries, Equity Interests in which are included in the
Pledged Equity, that would apply to the exercise by Administrative Agent or any
Lender of any rights or remedies with respect to such Pledged Equity and, in
each case referred to in clauses (a) through (d) above, except for such
approvals, consents, exemptions, authorizations or other actions, notices or
filings that have been duly obtained, taken or made.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to Debtor Relief
Laws and principles of equity, whether applied in a court of law or equity.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Consolidated Parties as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Parties as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b)                                 The unaudited consolidated balance sheet of
the Consolidated Parties dated September 30, 2017, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations,
cash flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Parent and
the Borrower after due and diligent investigation, threatened or contemplated,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or any of the transactions contemplated hereby or
thereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the matters described in Schedule 5.06.

 

60

--------------------------------------------------------------------------------


 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to any Material
Contract.  No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 As of the date hereof, Schedule 5.08(b) sets
forth a complete and accurate list of all Liens on the property or assets of
each Loan Party and each of its Advisory Subsidiaries securing Indebtedness in
excess of $1,000,000 in outstanding principal amount, showing as of the date
hereof the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Advisory
Subsidiary subject thereto.  The property of each Loan Party and each of its
Advisory Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), or as otherwise permitted by Section 7.01.

 

(c)                                  As of the date hereof,
Schedule 5.08(c) sets forth a complete and accurate list of all real property
owned or ground leased by each Loan Party and each of its Advisory Subsidiaries,
showing as of the date hereof the street address, county or other relevant
jurisdiction, state, and record owner.  Each Loan Party and each of its Advisory
Subsidiaries has good, marketable and insurable fee simple or ground leasehold
title to the real property owned by such Loan Party or such Advisory Subsidiary,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents.

 

(d)                                 As of the date hereof, Schedule 5.08(d) sets
forth a complete and accurate list of all Investments constituting loans held by
any Loan Party or any Advisory Subsidiary on the date hereof (other than the
Inter-Company Debt), showing as of the date hereof the amount, obligor or issuer
and maturity, if any, thereof.

 

5.09                        Environmental Compliance.

 

(a)                                 The Loan Parties and their respective
Subsidiaries conducted in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Parent and
the Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as otherwise set forth in
Schedule 5.09, none of the properties currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; there are no underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being treated, stored or disposed in violation of any
Environmental Law on any property currently owned or operated by any Loan Party
or any of its Subsidiaries; there is no asbestos or asbestos-containing material
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries in violation of any Environmental Law; and Hazardous Materials have
not been

 

61

--------------------------------------------------------------------------------


 

released, discharged or disposed of in violation of any Environmental Law on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries.

 

(c)                                  Except as otherwise set forth on
Schedule 5.09, neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.

 

5.10                        Insurance.  The properties of the Loan Parties and
their respective Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates.

 

5.11                        Taxes.  The Loan Parties and their respective
Subsidiaries have filed all Federal, state and other material tax returns and
reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being disputed or contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed tax assessment
against any Loan Party or any Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Parent and the Borrower, nothing has occurred that would
prevent, or cause the loss of, such tax-qualified status.  The Parent, the
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Parent and the Borrower, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

 

62

--------------------------------------------------------------------------------


 

(c)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, (i) No ERISA Event has occurred and
neither the Parent, nor Borrower nor any ERISA Affiliate is aware of any fact,
event, or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii)  the Parent, the
Borrower and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, and neither the Parent, nor the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Parent, nor
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; (v) neither the Parent, nor the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)                                 Neither the Parent, nor the Borrower nor any
ERISA Affiliate maintains or contributes to, or has any unsatisfied obligation
to contribute to, or liability under, any active or terminated Pension Plan
other than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Pension Plans not otherwise prohibited by this Agreement.

 

(e)                                  As of the Closing Date, the Borrower is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  As of
the date hereof, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13.  All of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party (or a Subsidiary thereof) in
the amounts specified on Part (a) of Schedule 5.13 and, with respect to any
Equity Interests pledged under this Agreement, free and clear of all Liens
except those created under the Collateral Documents, and with respect to all
other Equity Interests owned by any Loan Party or any Advisory Subsidiary, free
and clear of all Liens except those permitted under this Agreement.  As of the
date hereof, no Loan Party has any equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13. 
All of the outstanding Equity Interests in each Loan Party have been validly
issued, are fully paid and non-assessable and are owned in the amounts specified
on Part (c) of Schedule 5.13 and, with respect to any Equity Interests pledged
under this Agreement, free and clear of all Liens except those created under the
Collateral Documents, and with respect to all other Equity Interests, free and
clear of all Liens except those permitted under this Agreement.  Set forth on
Part (d) of Schedule 5.13 is a complete and accurate list of all Loan Parties as
of the date hereof, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.

 

63

--------------------------------------------------------------------------------


 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, other than AIM
Investment Management, LLC.

 

5.15                        Disclosure.  The Parent and the Borrower have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries or any other Loan Party is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Parent and
the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
disputed or contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Taxpayer Identification Number.  The Borrower’s true
and correct U.S. taxpayer identification number is set forth on Schedule 11.02.

 

5.18                        Intellectual Property; Licenses, Etc..  Each Loan
Party and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except to the
extent the absence of any such IP Rights could not reasonably be expected to
have a Material Adverse Effect.  To the best knowledge of the Parent and the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person.  Except as specifically disclosed in Schedule 5.18, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Parent and the Borrower, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

5.19                        Solvency.  Each Loan Party is, individually and
together with its Subsidiaries on a consolidated basis, Solvent.

 

64

--------------------------------------------------------------------------------


 

5.20                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance), condemnation or eminent domain
proceeding that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.21                        Labor Matters.  There are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Parent, the
Borrower or any of their respective Subsidiaries as of the Closing Date and
neither the Parent, nor the Borrower nor any of their respective Subsidiaries
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

 

5.22                        Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens.

 

5.23                        OFAC.  Neither the Parent, the Borrower or any of
their respective Subsidiaries, nor, to the knowledge of the Parent, the Borrower
and their respective Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

5.24                        Nature of Business.  As of the Closing Date, the
Consolidated Parties are engaged in the business of providing advisory and other
services to hotel properties, together with other business activities incidental
thereto.

 

5.25                        Anti-Corruption Laws.  The Parent, the Borrower or
each of their respective Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

5.26                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution

 

5.27                        Advisory Agreements.

 

(a)                                 Each Advisory Agreement contains the entire
agreements of the parties thereto with respect to the subject matter thereof.

 

(b)                                 Each Advisory Agreement is in full force and
effect, and is scheduled to expire as described in each Advisory Agreement. 
There are no options to extend any Advisory Agreement except as described in
such Advisory Agreement.  Except as expressly set forth in each Advisory
Agreement, there are no rights to terminate such Advisory Agreement.

 

(c)                                  To the Parent’s, the Borrower’s and
Advisor’s knowledge, no breach or default or event that with the giving of
notice or passage of time would constitute a breach or default of or under any
provision of any Advisory Agreement (an “Advisory Default”) exists or has
occurred as to any obligations under any Advisory Agreement.  Neither the
Borrower nor Advisor

 

65

--------------------------------------------------------------------------------


 

has received any written notice under any Advisory Agreement alleging that an
Advisory Default has occurred or exists.

 

(d)                                 Advisor has not assigned, transferred, or
encumbered its interest in, to, or under any Advisory Agreement, except in favor
of Administrative Agent pursuant to the Loan Documents or pursuant to the
Inter-Company Debt Documents.

 

Article VI.

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted), or any Letter of Credit shall remain outstanding, each of the Parent
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each other Loan Party and each Advisory
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent (who will deliver same to each Lender), in form and detail satisfactory to
the Administrative Agent:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Parent (or, if
earlier, fifteen (15) days from the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal year ended December 31, 2017), a consolidated balance sheet of the
Consolidated Parties as of the end of such fiscal year, the related consolidated
statements of income or operations of the Parent for such fiscal year, and the
related consolidated statements of changes in shareholders’ equity and cash
flows of the Parent for such fiscal year, setting forth in each case in
comparative form, as applicable, the figures for the previous fiscal year,
together with unaudited proforma versions of each such statement revised to show
the entity specific results used to calculate the financial covenants as set
forth in the Compliance Certificate delivered together with such statements as
required in Section 6.02(a), all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC (without giving effect to any
extension permitted by the SEC)) (commencing with the fiscal quarter ended
March 1, 2018), a consolidated balance sheet of the Consolidated Parties as at
the end of such fiscal quarter, the related consolidated statements of income or
operations for such quarter and for the portion of the Parent’s fiscal year then
ended, and the related statements of changes in shareholders’ equity and cash
flows of the Parent for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, together
with proforma versions of each such statement revised to show the entity
specific results used to calculate the financial covenants as set forth in the
Compliance Certificate delivered together with such statements as required in
Section 6.02(a), all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Parent as
fairly presenting the financial condition, results of operations,

 

66

--------------------------------------------------------------------------------


 

shareholders’ equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent and the Borrower shall not be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Parent and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent (who will deliver same to each Lender), in form and detail
satisfactory to the Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Advisory Subsidiaries, or any audit of any of them;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, or with any national securities exchange,
and in any case not otherwise required to be delivered to the Administrative
Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Advisory Subsidiaries pursuant to the terms of
any indenture, loan or credit or similar agreement and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

 

(e)                                  as soon as available, and after any request
by the Administrative Agent or any Lender within thirty (30) days after the end
of each fiscal year of the Parent, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Advisory Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

(f)                                   promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)                                  not later than five (5) Business Days after
receipt thereof by any Loan Party or any Advisory Subsidiary thereof, copies of
all notices, requests and other documents (including amendments, waivers and
other modifications) so received under or pursuant to any instrument,

 

67

--------------------------------------------------------------------------------


 

indenture, loan or credit or similar agreement regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

 

(h)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could reasonably be expected to have a Material
Adverse Effect; and

 

(i)                                     promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Advisory Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrower posts such documents, or provides a link thereto on the
Parent’s or the Borrower’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Parent’s or
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). 
Notwithstanding anything contained herein, in every instance the Parent and the
Borrower shall be required to provide paper or emailed copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent.  Except
for such Compliance Certificate, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent and the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arranger may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Parent or the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent,
the Borrower or their respective Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Parent and the
Borrower hereby agree that  (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent and the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent, the Borrower or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the

 

68

--------------------------------------------------------------------------------


 

Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including as a
result of (i) any breach or non-performance of, or any default under, a Material
Contract of the Parent, the Borrower or any of their respective Subsidiaries;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Parent, the Borrower or any of their respective Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent, the Borrower
or any of their respective Subsidiaries, including pursuant to any applicable
Environmental Laws;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Advisory
Subsidiary thereof, including any determination by the Parent or the Borrower
referred to in Section 2.09(b).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent and the Borrower setting forth details of
the occurrence referred to therein and stating what action the Parent and the
Borrower has taken and propose to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge (or bond
or insure against) as the same shall become due and payable, all obligations and
liabilities of any Loan Party or Advisory Subsidiary, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being disputed or contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Parent, the Borrower or such
Advisory Subsidiary; and (b) all lawful claims of materialmen and mechanics, for
labor, materials and supplies which, if unpaid, would by law become a Lien upon
its property, unless the same are being disputed or contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, the Borrower or such Advisory
Subsidiary.

 

6.05                        Preservation of Existence, Etc.  (a) Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 or to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.  (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; (b) make all necessary repairs thereto and renewals and
replacements

 

69

--------------------------------------------------------------------------------


 

thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Parent or the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (and including
deductibles and exclusions) as are customarily carried under similar
circumstances by such other Persons.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being disputed or contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09                        Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Parent, the Borrower or such
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Parent, the
Borrower or such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Parent and the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Parent and the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Parent and the Borrower at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions for working capital, capital expenditures and other general corporate
purposes (including, without limitation, property acquisitions) not in
contravention of any Law or of any Loan Document; provided, however, that no
proceeds of the Credit Extensions shall be used for Investments in Ancillary
Service Subsidiaries.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Subsidiary (other than an Excluded Subsidiary, any CFC or a
Subsidiary that is held directly or indirectly by a CFC) by any Loan Party, or,
should any Subsidiary no longer qualify as an Excluded Subsidiary, then the
Borrower shall, within thirty (30) days after such formation, acquisition, or
change to non-Excluded Subsidiary (unless the Administrative Agent grants
additional time therefor in Administrative Agent’s sole discretion), at the
Borrower’s expense:

 

(i)                                     cause such Subsidiary, and cause each
direct and indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance satisfactory to the Administrative Agent,
guaranteeing the Obligations;

 

70

--------------------------------------------------------------------------------


 

(ii)                                  cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent supplements to the Security
Agreement and other security and pledge agreements, as specified by and in form
and substance satisfactory to the Administrative Agent (including delivery of
all instruments specified in Section 4.01(a)(iii)); provided, that no Loan Party
shall be required to pledge any Equity Interests issued by an Excluded
Subsidiary, and no such supplements to the Security Agreement or other pledge
agreements shall be required with respect to any Equity Interests issued by an
Excluded Subsidiary;

 

(iii)                               cause such Subsidiary and each direct and
indirect parent of such Subsidiary (if it has not already done so) to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to supplements to the Security Agreement and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms; and

 

(iv)                              deliver to the Administrative Agent, upon the
request of the Administrative Agent in its sole discretion, a signed copy of a
favorable opinion, addressed to the Administrative Agent and the other Secured
Parties, of counsel for the Loan Parties acceptable to the Administrative Agent
as to the matters contained in clauses (i), (ii) and (iii) above, and as to such
other matters as the Administrative Agent may reasonably request.

 

(b)                                 At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, such guaranties,
supplements to the Security Agreement, and other security and pledge agreements.

 

6.13                        Compliance with Environmental Laws.  Comply, and
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws;
provided, however, that neither the Parent, nor the Borrower nor any of their
respective Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being disputed or contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

 

6.14                        Further Assurances.  Promptly upon the reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by

 

71

--------------------------------------------------------------------------------


 

applicable law, subject any Loan Party’s or any of its Advisory Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Advisory Subsidiaries is or is to be a party, and cause each of its Advisory
Subsidiaries to do so.

 

6.15                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Parent, the Borrower or any of their respective Advisory
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Advisory
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

 

6.16                        Lien Searches.  Promptly following receipt of the
acknowledgment copy of any financing statements filed under the Uniform
Commercial Code in any jurisdiction by or on behalf of the Secured Parties,
deliver to the Administrative Agent completed requests for information listing
such financing statement and all other effective financing statements filed in
such jurisdiction that name any Loan Party as debtor, together with copies of
such other financing statements.

 

6.17                        Material Contracts.  Perform and observe all the
material terms and provisions of each Material Contract to be performed or
observed by it and, except where either a replacement for such Material Contract
has been or is being obtained or such Material Contract is being terminated in
connection with a breach or reasonable uncertainty concerning ongoing
performance by the counterparty thereunder, maintain each such Material Contract
in full force and effect.

 

6.18                        Cash Collateral Accounts.  Maintain, and cause each
of the other Loan Parties to maintain, any Cash Collateral Accounts with Bank of
America or another commercial bank located in the United States, which has
accepted the assignment of such accounts to the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Security Agreement.

 

6.19                        Maintenance of Listing.  Maintain at least one class
of common shares of the Parent having trading privileges on the New York Stock
Exchange, NYSE American or which is the subject of price quotations in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

 

6.20                        Anti-Corruption Laws.  Conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws

 

6.21                        Inter-Company Debt Documents.  The Parent and the
Borrower shall enforce the Inter-Company Debt Documents in accordance with their
terms and shall not waive any default thereunder or forebear from the exercise
of any remedies thereunder without the prior written consent of Administrative
Agent.  The Parent and the Borrower shall cause the Inter-Company Debt Document
to not be amended, modified, terminated, canceled, renewed, extended, cancelled,
or surrendered without the prior written consent of Administrative Agent.  The
Borrower shall record in its books and records each loan or

 

72

--------------------------------------------------------------------------------


 

advance made under the Inter-Company Loan Agreement and shall furnish evidence
thereof to Administrative Agent upon request.

 

6.22                        Advisory Agreements.

 

(a)                                 Observe and perform, or cause Advisor to
observe and perform, as and when due, in all material respects, each and all of
their obligations under each Advisory Agreement in accordance with the terms of
each Advisory Agreement.

 

(b)                                 Promptly notify, or cause Advisor to
promptly notify, Administrative Agent of the giving of any notice of any default
under any Advisory Agreement and deliver to Administrative Agent a true copy of
each such notice.

 

6.23                        Deposit Accounts.  The Parent and the Borrower
shall, and shall cause each of the other Loan Parties to, (a) use Administrative
Agent as its principal depository bank, (b) maintain Administrative Agent as its
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts, and (c) move all such
accounts to Administrative Agent within ninety (90) days of the date hereof (or
such later date as Administrative Agent may approve in its sole discretion).

 

Article VII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification and reimbursement obligations for which no claim has been
asserted), or any Letter of Credit shall remain outstanding, each of the Parent
and the Borrower shall not, nor shall it permit any Loan Party or any Advisory
Subsidiary to (except that Section 7.04 shall only apply to the Parent, the
Borrower, Advisor and Ashford Advisors, Inc.), directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the Parent,
the Borrower or any of their respective Advisory Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 5.08(b) and any renewals, amendments, modifications or extensions
thereof;

 

(c)                                  Liens for taxes not yet due or which are
being disputed or contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than thirty (30) days or
which are being disputed or contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person, or which are otherwise subject
to a bond or insured against;

 

73

--------------------------------------------------------------------------------


 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, leases, rights-of-way,
restrictions and other encumbrances affecting real property which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(h)                                 Liens securing the Inter-Company Debt;

 

(i)                                     Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h);

 

(j)                                    Liens (i) of a collecting bank arising
under Section 4-210 of the UCC on items in the course of collection, and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) that are customary in the banking industry;

 

(k)                                 any interest or title of a lessor,
sublessor, licensor or sublicensor under leases or licenses permitted by this
Agreement that are entered into in the ordinary course of business;

 

(l)                                     leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business that do not
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower and its Advisory Subsidiaries, or (ii) secure any Indebtedness;

 

(m)                             Liens solely with respect to assets leased to
the counterparty of a Key Money Investment transaction and granted in connection
therewith; and

 

(n)                                 Liens granted by an Excluded Subsidiary to
secure Indebtedness permitted under Section 7.02(g) below.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

 

(c)                                  Guarantees of the Borrower or any other
Loan Party in respect of Indebtedness otherwise permitted hereunder of the
Borrower or any other Loan Party;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks

 

74

--------------------------------------------------------------------------------


 

associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  the Inter-Company Debt;

 

(f)                                   Indebtedness that is recourse to Borrower
or Parent in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding; and

 

(g)                                  Indebtedness of any Excluded Subsidiary,
subject to Section 7.02(f) above if any such Indebtedness is recourse to
Borrower or Parent.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

7.03                        Investments.  Make any Investments, except:

 

(a)                                 Investments held by the Parent, the Borrower
or such Advisory Subsidiary in the form of cash equivalents;

 

(b)                                 the Inter-Company Debt;

 

(c)                                  advances to officers, directors and
employees of the Parent, the Borrower and Advisory Subsidiaries in an aggregate
amount not to exceed $100,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(d)                                 Investments of the Parent, the Borrower or
any Subsidiary in any Subsidiary that is not an Excluded Subsidiary and
Investments of any Subsidiary in the Parent, the Borrower or in another
Subsidiary;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 7.02; and

 

(g)                                  Investments of the Parent, the Borrower or
any Subsidiary in Excluded Subsidiaries (or in any other Person with respect to
equity Investments that do not result in the Control of such Person), so long as
immediately prior to making such Investment, and immediately thereafter and
after giving effect thereto, no Default or Event of Default has occurred and is
continuing or would result therefrom.

 

75

--------------------------------------------------------------------------------


 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Advisory Subsidiary or Loan Party may
merge with (i) the Borrower, provided that the Borrower shall be the continuing
or surviving Person, or (ii) any one or more other Advisory Subsidiaries or Loan
Party;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party (other than the Parent);

 

(c)                                  any Subsidiary that is not a Loan Party may
Dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to any other Person;

 

(d)                                 the Parent, the Borrower and any Advisory
Subsidiary may make Dispositions not prohibited by Section 7.05;

 

(e)                                  the Parent, Borrower or any other Loan
Party or Advisory Subsidiary may merge or consolidate with any other Person, so
long as the Parent, the Borrower, or such other Loan Party or Advisory
Subsidiary, as the case may be, shall be the surviving entity and no Change of
Control shall have occurred; and

 

(f)                                   any Subsidiary of Borrower may dissolve,
liquidate or wind up its affairs if it owns no material assets, engages in no
business and otherwise has no activities other than activities related to the
maintenance of its existence and good standing;

 

provided, however, that (x) in the case of any such merger or consolidation in
which the Parent or the Borrower is a party, the Parent or Borrower, as the case
may be, shall be the surviving entity, and (y) in no event shall Parent or
Borrower dissolve or liquidate or Dispose of all or substantially all of its
assets.

 

7.05                        Dispositions.  Make any Disposition or enter into
any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property or property determined by Borrower to no longer be necessary in the
business or operations of Borrower or its Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)                                 Dispositions of inventory and Investments in
the ordinary course of business;

 

(c)                                  Dispositions of equipment or personal
property to the extent that (i) such property is replaced with similar
replacement property or exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions not prohibited by Section 7.04
or 7.06;

 

(e)                                  leases, licenses, subleases or sublicenses
(including the provision of open source software under an open source license)
granted in the ordinary course of business and on ordinary

 

76

--------------------------------------------------------------------------------


 

commercial terms that do not interfere in any material respect with the business
of the Borrower and its Subsidiaries;

 

(f)                                   Dispositions with respect to a Key Money
Investment; and

 

(g)                                  Dispositions of property for no less than
the fair market value of such property at the time of such Disposition; provided
that as to any Dispositions by a Loan Party, the amount of any non-cash or
non-cash equivalent proceeds received shall not exceed in value $10,000,000 in
any twelve (12) month period for all such Dispositions by Loan
Parties; provided, further that at the time of any such Disposition no Default
shall exist or would result from such Disposition.

 

7.06                        Restricted Payments.  Declare or make any Restricted
Payment, provided, that so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, the Parent may (a) declare or pay
cash dividends to its stockholders and (b) repurchase its Equity Interests, in
each case, solely out of cash available for distribution of the Parent and its
Subsidiaries.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms as
would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Loan Parties or between or among Subsidiaries that are not
Loan Parties, (b) Restricted Payments permitted by Section 7.06, or
(c) transactions associated with Key Money Investments.

 

7.09                        Burdensome Agreements.  With respect to Borrower or
any Guarantor, enter into or permit to exist any Contractual Obligation (other
than this Agreement, any other Loan Document, or the Inter-Company Debt
Documents, or any document relating to a Key Money Investment) that (a) limits
the ability (i) of such Person to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to or invest in the Borrower or
any Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any such Person becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower, (ii) of such
Person to Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or
any Guarantor to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted hereunder solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

77

--------------------------------------------------------------------------------


 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Tangible Net Worth.  Permit
Consolidated Tangible Net Worth, at any time, to be less than the sum of
(i) $25,795,000, and (ii) an amount equal to seventy five percent (75%) of the
net equity proceeds received by the Parent after September 30, 2017 by reason of
the issuance and sale of Equity Interests in the Parent.

 

(b)                                 Advisory Leverage Ratio.  Permit the
Advisory Leverage Ratio as of the end of any fiscal quarter of the Parent, for
the period of four fiscal quarters of the Parent ending on such date, to be
greater than 2.75 to 1.0.

 

(c)                                  Interest Coverage Ratio.  Permit the
Interest Coverage Ratio as of the end of any fiscal quarter of the Parent to be
less than 5.00 to 1.0.

 

(d)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent,
for the period of four fiscal quarters of the Parent ending on such date, to be
greater than 4.50 to 1.0.

 

7.12                        Amendments of Organization Documents.  Amend any of
its Organization Documents in any manner that would adversely affect any Loan
Party’s ability to pay its Obligations hereunder or materially and adversely
impairs any rights or remedies of Administrative Agent or any Lender under the
Loan Documents or applicable Laws.

 

7.13                        Accounting Changes.  Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.14                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer, or
otherwise) of Sanctions.

 

7.15                        Anti-Corruption Laws.  Directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

 

7.16                        Advisory Agreements.  Cause, join in, or suffer to
occur any material modification, or amendment to, or assignment or surrender of
any Advisory Agreement, and shall not materially modify, or amend, or assign or
surrender any Advisory Agreement, in each case without the prior written consent
of Administrative Agent.

 

Article VIII.
Events of Default and Remedies

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Borrowing or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three (3)

 

78

--------------------------------------------------------------------------------


 

Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails in
any material respect to perform or observe any term, covenant or agreement
contained in any of Section  6.05, 6.10, 6.11, 6.16, 6.18, 6.21, or Article VII;
or

 

(c)                                  Other Defaults.  (i) The Borrower fails in
any material respect to perform or observe any term, covenant or agreement
contained in any of Sections 6.01, 6.02, and 6.03 and such failure continues for
thirty (30) days, or (ii) any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), (b), or (c)(i) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days or such longer period, which longer
period shall not exceed sixty (60) days (and the aggregate period shall not
exceed ninety (90) days), as shall be reasonably necessary to effectuate a cure
of such failure so long as Borrower acts with diligence and in good faith to
cure such failure; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect when made or deemed
made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Advisory Subsidiary thereof (A) fails to make any payment when due, after giving
effect to any applicable cure or grace periods, (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, after giving effect to
any applicable cure or grace periods, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Advisory Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Advisory Subsidiary thereof is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Advisory
Subsidiary, as a result thereof is greater than the Threshold Amount; or

 

79

--------------------------------------------------------------------------------


 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Advisory Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party(i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage) that remains
unpaid, stayed or dismissed for more than sixty (60) days, or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person disputes or contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby; or

 

80

--------------------------------------------------------------------------------


 

(m)                             Failure to Pre-Pay upon Default Under or
Termination of Advisory Agreement.  Any default under the terms of any Advisory
Agreement shall occur and be continuing, after giving effect to any applicable
cure or grace periods, or any Advisory Agreement shall be terminated by its
terms or otherwise and, in any such case, Borrower shall have failed to prepay
the unpaid principal amount of all outstanding Loans and all interest thereon in
full, as required by Section 2.04(c); or

 

(n)                                 Default Under Inter-Company Loan.  Any
“Event of Default” under and as defined in the Inter-Company Loan Agreement
shall occur and be continuing.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents, at law, in equity, or otherwise;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have become
immediately due and payable and the L/C Obligations have been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16 be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C

 

81

--------------------------------------------------------------------------------


 

Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank.  Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, and, to the extent possible,
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

 

Article IX.
Administrative Agent

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this

 

82

--------------------------------------------------------------------------------


 

Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

83

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by a final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction

 

84

--------------------------------------------------------------------------------


 

determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower (unless an Event of Default has
occurred and is continuing), to appoint a successor, which shall be a bank with
an office in the United States that has capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such bank’s most recent
financial reports), or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the L/C
Issuer under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other

 

85

--------------------------------------------------------------------------------


 

Loan Documents, the provisions of this Article and Section 11.04 shall continue
in effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any Collateral on behalf of any of the
Lenders and (b) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
Upon the appointment by the Borrower of a successor L/C Issuer hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners or Arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the

 

86

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h), 2.03(i), 2.08 and 11.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provisions of Section 9.09, each of the Lenders (including in its capacities
as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Hedge Agreements as to which arrangements satisfactory
to the applicable Hedge Bank shall have been made to the extent not expressly
provided in the Secured Hedge Agreements) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) pursuant to Section 9.11, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b)                                 to release any Guarantor (other than the
Parent) from its obligations under the Subsidiary Guaranty and the Collateral
Documents pursuant to Section 9.11; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor (other than the Parent) from its obligations under the Subsidiary
Guaranty and the Collateral Documents pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the

 

87

--------------------------------------------------------------------------------


 

Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Subsidiary Guaranty and the
Collateral Documents, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Releases.

 

(a)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, any Person (other than the Parent) from any
of the Subsidiary Guaranty and the Collateral Documents so long as: (i) such
Person qualifies, or will qualify at the time of its release from the Subsidiary
Guaranty and the Collateral Documents, as an Excluded Subsidiary; (ii) no
Default shall then be in existence or would occur as a result of such release,
(iii) such Person is not a party to any Swap Contract by virtue of which any
other Person is a Hedge Bank and (iv) the Administrative Agent shall have
received such written request at least seven (7) Business Days prior to the
requested date of release.  Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, the Equity Interests in a Person from the
Lien of the Security Agreement so long as: (i) such Person qualifies, or will
qualify at the time of the release of its Equity Interests, as an Excluded
Subsidiary; (ii) no Default shall then be in existence or would occur as a
result of such release; and (iii) the Administrative Agent shall have received
such written request at least seven (7) Business Days prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 

(c)                                  Promptly after written request from
Borrower and receipt of such supporting documentation as Administrative Agent
may request, Administrative Agent will confirm (subject to the terms hereof) in
writing that a specified Person is as of the date of such confirmation an
Excluded Subsidiary so long as such Person qualifies as an Excluded Subsidiary,
but subject to such Person thereafter being subject to the lien of the
Collateral Documents if it is no longer an Excluded Subsidiary.  Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  Administrative Agent may rely solely on the representations of
Borrower.  Notwithstanding the foregoing, if such representations of Borrower
are not true and correct, then to the full extent possible under applicable law,
such confirmation by Administrative Agent shall not release, diminish or impair
any Lien pursuant to the Collateral Documents or other rights under the Loan
Documents.

 

88

--------------------------------------------------------------------------------


 

9.12                        Secured Hedge Agreements.  Except as otherwise
expressly set forth herein or in any Guaranty or any Collateral Document, no
Hedge Bank that obtains the benefits of Section 8.03, any Guaranty or any
Collateral by virtue of the provisions hereof or of any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank

 

9.13                        ERISA.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, Administrative Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower, Operating Lessee, or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

89

--------------------------------------------------------------------------------


 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and its Affiliates, and not, for the avoidance
of doubt, to or for the benefit of Borrower, Operating Lessee, or any other Loan
Party, that:

 

(i)                                     none of the Administrative Agent or its
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to Administrative Agent or any of its Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c)                                  Administrative Agent and its Affiliates
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or

 

90

--------------------------------------------------------------------------------


 

alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

Article X.
Continuing Guaranty

 

10.01                 Guaranty.  The Parent hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising hereunder or under any
other Loan Document, or any Secured Hedge Agreement (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) and hereby consents to
any extension of the Maturity Date pursuant to Section 2.13 hereof or
otherwise.  The Administrative Agent’s books and records showing the amount of
the Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Parent, and conclusive for the purpose of establishing
the amount of the Obligations.  This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Parent under this
Guaranty, and the Parent hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.

 

10.02                 Rights of Lenders.  The Parent consents and agrees that
the Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuer and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations. 
Without limiting the generality of the foregoing, the Parent consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Parent under this Guaranty or which, but for this
provision, might operate as a discharge of the Parent.

 

10.03                 Certain Waivers.  The Parent waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party) of the liability of the Borrower; (b) any
defense based on any claim that the Parent’s obligations exceed or are more
burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Parent’s liability hereunder; (d) any right to proceed
against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  The Parent expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

91

--------------------------------------------------------------------------------


 

10.04                 Obligations Independent.  The obligations of the Parent
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Parent to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

 

10.05                 Subrogation.  The Parent shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments are terminated.  If any amounts
are paid to the Parent in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

10.06                 Termination; Reinstatement.  This Guaranty is a continuing
and irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash (other than
contingent indemnification and reimbursement obligations for which no claim has
been asserted) and the Commitments with respect to the Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Parent is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Parent under this paragraph shall survive termination of this
Guaranty.

 

10.07                 Subordination.  The Parent hereby subordinates the payment
of all obligations and indebtedness of the Borrower owing to the Parent, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to the Parent as subrogee of the Secured Parties or resulting
from the Parent’s performance under this Guaranty, to the indefeasible payment
in full in cash of all Obligations.  If the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Parent shall be enforced and
performance received by the Parent as trustee for the Secured Parties and the
proceeds thereof shall be paid over to the Secured Parties on account of the
Obligations, but without reducing or affecting in any manner the liability of
the Parent under this Guaranty.

 

10.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against the Parent or the Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by the Parent
immediately upon demand by the Secured Parties.

 

10.09                 Condition of Borrower.  The Parent acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as the Parent requires, and that none of the Secured Parties has any
duty, and the Parent is not relying on the Secured Parties at any time, to
disclose to the Parent any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (the Parent waiving
any duty on the part of the Secured Parties to disclose such information and any
defense relating to the failure to provide the same).

 

92

--------------------------------------------------------------------------------


 

Article XI.
Miscellaneous

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i)), or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iv) of the second proviso to this Section 11.01) any fees or other
amounts payable hereunder or under any other Loan Document, or change the manner
of computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Margin that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(e)                                  change the definition of “Applicable
Percentage” or Sections 8.03, 2.11(a), or 2.12 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)                                   change any provision of this Section 11.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions other than
releases as permitted by Section 9.11 hereof, without the written consent of
each Lender; or

 

(h)                                 release all or substantially all of the
value of any Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Subsidiary Guaranty is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone);

 

93

--------------------------------------------------------------------------------


 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject to the limitations
in Section 2.14, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, or the L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its

 

94

--------------------------------------------------------------------------------


 

Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any other Loan Party, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

 

95

--------------------------------------------------------------------------------


 

(d)                                 Change of Address, Etc.  Each of the
Borrower, any other Loan Party, the Administrative Agent and the L/C Issuer may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuer.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
notices, Committed Loan Notices, and Letter of Credit Applications) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own

 

96

--------------------------------------------------------------------------------


 

behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all
reasonable fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any

 

97

--------------------------------------------------------------------------------


 

other Loan Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, or any Related
Party of any of the foregoing (and without limiting its obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waive, and acknowledge that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor accompanied by an invoice setting forth in reasonable detail the
calculation of the amount of such demand.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent and the L/C Issuer, the

 

98

--------------------------------------------------------------------------------


 

replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 11.06(b),
participations in L/C Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such Assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an

 

99

--------------------------------------------------------------------------------


 

assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among any separate revolving credit or term loan facilities provided
pursuant to the second to last paragraph of Section 11.01 on a non-pro rata
basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed; provided that it is understood that it
shall be reasonable for the Borrower to withhold consent to a new assignee
Lender if such new assignee Lender is a hedge fund, private equity fund or any
entity that is a direct competitor of the Borrower and is in the hotel business
or provides advisory services to the hotel business) shall be required unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund;  provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer shall be
required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together

 

100

--------------------------------------------------------------------------------


 

with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of its Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural Person).

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed; provided that it is understood that it shall be reasonable for the
Borrower to withhold consent to a new participant if such new participant is a
hedge fund, private equity fund or any entity that is a direct competitor of the
Borrower and is in the hotel business or provides advisory services to the hotel
business) and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person, a Defaulting Lender, or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) the consent of the Borrower and the
Administrative Agent shall not be required if such participation is sold to a
Lender, an Affiliate of a Lender or an Approved Fund, (v) the consent of the
Borrower shall not be required if an Event of Default has occurred and is
continuing at the time of such sale of a participation, and (vi) the Borrower
shall be deemed to have consented to any such sale of a participation unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Sections 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request, to use

 

102

--------------------------------------------------------------------------------


 

reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, upon thirty (30) days’
notice to the Borrower and the Lenders, resign as L/C Issuer.  In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any

 

103

--------------------------------------------------------------------------------


 

subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or
Section 11.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08                 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such

 

104

--------------------------------------------------------------------------------


 

Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall

 

105

--------------------------------------------------------------------------------


 

not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 11.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

106

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN

 

107

--------------------------------------------------------------------------------


 

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i)(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, and the Lenders, on the other hand, (B) each of the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii)(A) the Administrative Agent and the Arranger and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party, or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrower and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each

 

108

--------------------------------------------------------------------------------


 

Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

11.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

11.20                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

11.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[Signature Pages Follow]

 

109

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited liability company

 

 

 

By:

Ashford Inc., its manager

 

 

 

By:

/s/ David A. Brooks

 

 

Name:

David A. Brooks

 

 

Title:

General Counsel

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ASHFORD INC., a Maryland corporation

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

Name:

David A. Brooks

 

 

Title:

General Counsel

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name:

Suzanne E. Pickett

 

 

Title:

Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name:

Suzanne E. Pickett

 

 

Title:

Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable Percentage

 

BANK OF AMERICA, N.A.

 

$

35,000,000.00

 

100.000000000

%

Total

 

$

35,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)

 

EXISTING LIENS

 

LOAN PARTIES AND ADVISORY SUBSIDIARIES

 

Liens securing Indebtedness in
excess of $1MM and Lien holder

 

Date

 

Borrower

 

Original
Principal
Amount

Lien holders:

 

 

 

 

 

 

SM Southern Hotels Loan Owner

 

 

 

 

 

 

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Reliance Standard Life Insurance

 

 

 

 

 

Mortgage:

Company

 

 

 

 

 

$30 million

 

 

 

 

 

 

 

Property: all FF&E subject to that

 

February, 22,

 

Ashford Pav Leasing LLC

 

 

certain Personal Property Lease dated February 22, 2017, by and between Ashford
Pav Leasing LLC and Ashford TRS Le Pavillon LLC

 

2017

 

 

 

Mezzanine:
$13,750,000

(“Pavillon FF&E Lease”)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(c)

 

OWNED OR GROUND LEASED REAL PROPERTY

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(d)

 

EXISTING INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.09

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.12(d)

 

ERISA MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS;

LOAN PARTIES

 

Part (a) - Subsidiaries:

 

Entity Name

 

State

 

Entity
Designation

 

Equity Interests Owned
By

 

Equity
% of
Owner

 

Equity
Entity
Type

 

AIM General Partner, LLC

 

DE:

 

Excluded

 

Ashford Hospitality

 

100

%

Member

 

 

 

 

 

Subsidiary

 

Advisors LLC

 

 

 

 

 

AIM Management Holdco, LLC

 

DE:

 

Excluded

 

Ashford Hospitality

 

100

%

Member

 

 

 

 

 

Subsidiary

 

Advisors LLC

 

 

 

 

 

AIM Performance Holdco, LP

 

DE:

 

Excluded Subsidiary

 

AIM General Partner, LLC

 

0.01

%

GP

 

 

 

 

 

 

 

Ashford Hospitality

 

59.99

%

LP

 

 

 

 

 

 

 

Advisors LLC

 

 

 

 

 

 

 

 

 

 

 

Monty Bennett

 

25

%

LP

 

 

 

 

 

 

 

Rob Hays

 

15

%

LP

 

AIM REHE Funds GP, LP

 

DE:

 

Excluded Subsidiary

 

AIM General Partner, LLC

 

0.01

%

GP

 

 

 

 

 

 

 

AIM Performance

 

99.99

%

LP

 

 

 

 

 

 

 

Holdco, LP

 

 

 

 

 

AINC Kalibri Holdco LLC

 

DE

 

Loan Party

 

Ashford Hospitality

 

100

%

Member

 

 

 

 

 

 

 

Advisors LLC

 

 

 

 

 

Ashford Advisors, Inc.

 

DE

 

Loan Party

 

Ashford Hospitality

 

100

%

Stockholder

 

 

 

 

 

 

 

Holdings LLC

 

 

 

 

 

Ashford Hospitality Advisors LLC

 

DE:

 

Loan Party

 

Ashford Advisors, Inc.

 

100

%

Member

 

Ashford Hospitality Holdings LLC

 

DE:

 

Loan Party

 

Ashford Inc.

 

99.8

%

Member

 

 

 

 

 

 

 

Convertible Unitholders

 

0.2

%

Member

 

Ashford Hospitality Select Limited Partnership

 

DE

 

Excluded

 

Ashford Select OP

 

0

%

GP

 

 

 

 

Subsidiary

 

General Partner LLC

 

 

 

 

 

 

 

 

 

 

 

Ashford Select OP

 

100

%

LP

 

 

 

 

 

 

 

Limited Partner LLC

 

 

 

 

 

Ashford Hospitality Select, Inc.

 

MD

 

Excluded

 

Ashford Hospitality

 

100

%

Shareholder

 

 

 

 

 

Subsidiary

 

Advisors LLC

 

 

 

 

 

Ashford Investment Management, LLC

 

DE:

 

Excluded Subsidiary

 

AIM Management Holdco, LLC

 

100

%

Member

 

 

--------------------------------------------------------------------------------


 

Entity Name

 

State

 

Entity
Designation

 

Equity Interests Owned
By

 

Equity
% of
Owner

 

Equity
Entity
Type

 

Ashford Lending Corporation

 

DE:

 

Loan Party

 

Ashford Hospitality Advisors LLC

 

100

%

Stockholder

 

Ashford Pav Leasing LLC

 

DE:

 

Excluded Subsidiary

 

Ashford Hospitality Advisors LLC

 

100

%

Member

 

Ashford Select OP Limited Partner LLC

 

DE:

 

Excluded Subsidiary

 

Ashford Hospitality Select, Inc.

 

100

%

Member

 

Ashford Select OP General Partner LLC

 

DE:

 

Excluded Subsidiary

 

Ashford Hospitality Select, Inc.

 

100

%

Member

 

Ashford Select TRS Corporation

 

DE:

 

Excluded Subsidiary

 

Ashford Hospitality Select Limited Partnership

 

100

%

Stockholder

 

Lismore Capital LLC

 

DE:

 

Loan Party

 

Ashford Hospitality Advisors LLC

 

100

%

Member

 

Ancillary Service Subsidiaries as of the Closing Date:

 

 

 

 

 

 

 

 

 

 

 

Ashford Hospitality Services LLC

 

DE

 

Excluded Subsidiary

 

Ashford Advisors, Inc.

 

100

%

Member

 

Red Hospitality & Leisure, LLC

 

DE

 

Excluded Subsidiary

 

Ashford Hospitality Services LLC

 

85

%

Member

 

 

 

 

 

 

 

Chris Batchelor

 

15

%

Member

 

Island Time Watersports (Caribbean) LLC

 

DE

 

Excluded Subsidiary

 

Red Hospitality & Leisure, LLC

 

95

%

Member

 

 

 

 

 

 

 

Troy Neill

 

5

%

Member

 

Red Island Time Soul Vessel, LLC

 

DE

 

Excluded Subsidiary

 

Island Time Watersports (Caribbean) LLC

 

100

%

Member

 

Red Island Time Vessel, LLC

 

DE

 

Excluded Subsidiary

 

Island Time Watersports (Caribbean) LLC

 

100

%

Member

 

Red Island Time Dinghy Vessel, LLC

 

DE

 

Excluded Subsidiary

 

Island Time Watersports (Caribbean) LLC

 

100

%

Member

 

PT Holdco, LLC

 

DE

 

Excluded Subsidiary

 

Ashford Hospitality Services LLC

 

100

%

Member

 

PRE Opco, LLC

 

DE

 

Excluded Subsidiary

 

Ashford Hospitality Services LLC

 

70

%

Member

 

 

 

 

 

 

 

Brault Enterprises, LLC

 

20

%

Member

 

 

 

 

 

 

 

PAFR, LLC

 

10

%

Member

 

 

--------------------------------------------------------------------------------


 

Entity Name

 

State

 

Entity
Designation

 

Equity Interests Owned
By

 

Equity
% of
Owner

 

Equity
Entity
Type

Presentation Technologies, LLC

 

DE

 

Excluded

 

PT Holdco, LLC

 

85

%

Member

 

 

 

 

Subsidiary

 

PT Intermediate, LLC

 

15

%

Member

J&S Audio Visual Communications, LLC

 

—

 

Excluded

 

Presentation

 

100

%

Member

 

 

 

 

Subsidiary

 

Technologies, LLC

 

 

 

 

J&S Audio Visual Mexico S. De R.L

 

—

 

Excluded

 

J&S Audio Visual

 

97.05

%

 

 

 

 

 

Subsidiary

 

Communications, LLC

 

 

 

 

 

 

 

 

 

 

Presentation

 

2.95

%

 

 

 

 

 

 

 

Technologies, LLC

 

 

 

 

J&S DR GP, LLC

 

DE

 

Excluded

 

Presentation

 

100

%

Member

 

 

 

 

Subsidiary

 

Technologies, LLC

 

 

 

 

J&S Audio Visual Dominican Republic, L.P.

 

—

 

Excluded

 

J&S DR GP, LLC

 

1

%

GP

 

 

 

 

Subsidiary

 

PT DR Holdings, LLC

 

99

%

LP

PT DR Holdings, LLC

 

—

 

Excluded

 

Presentation

 

100

%

Member

 

 

 

 

Subsidiary

 

Technologies, LLC

 

 

 

 

 

Part (b) — Other Equity Investments of Loan Parties:

 

1.              AINC Kalibri Holdco LLC owns an approximately 2.3085% equity
interest in Kalibri Labs, LLC.

2.              Ashford Lending Corporation owns 49.72% of the Voting Preferred
Stock of OpenKey, Inc.

 

Part (c) — Equity Interests in Loan Parties:

 

Loan Party

 

Equity Interests Owned By

 

Equity %
of Owner

 

Equity Interest
Type

 

AINC Kalibri Holdco LLC

 

Ashford Hospitality Advisors LLC

 

100

%

Member

 

Ashford Advisors, Inc.

 

Ashford Hospitality Holdings LLC

 

100

%

Stock

 

Ashford Hospitality Advisors LLC

 

Ashford Advisors, Inc.

 

100

%

Member

 

Ashford Hospitality Holdings LLC

 

Ashford Inc.

 

99.8

%

Member

 

 

 

Convertible Unitholders

 

0.2

%

Member

 

Ashford Lending Corporation

 

Ashford Hospitality Advisors LLC

 

100

%

Stock

 

Ashford Inc.

 

Public shareholders

 

70

%

Stock

 

 

 

Ashford Hospitality Trust, Inc.

 

30

%

Stock

 

Lismore Capital LLC

 

Ashford Hospitality Advisors LLC

 

100

%

Member

 

 

--------------------------------------------------------------------------------


 

Part (d) — Loan Party Information:

 

Loan Party

 

Jurisdiction of
Organization

 

Tax ID #.

 

Chief Executive Office/
Sole Place of Business

AINC Kalibri Holdco LLC

 

DE

 

47-4115100

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Ashford Advisors, Inc.

 

DE

 

47-5064999

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Ashford Hospitality Advisors LLC

 

DE:

 

46-2496748

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Ashford Hospitality Holdings LLC

 

DE:

 

82-1144434

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Ashford Lending Corporation

 

DE:

 

47-1296460

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Ashford Inc.

 

DE:

 

46-5292553

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

Lismore Capital LLC

 

DE:

 

82-1927994

 

14185 Dallas Parkway, STE 1100 Dallas, TX 75254

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

INTELLECTUAL PROPERTY MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

INDEBTEDNESS

 

INDEBTEDNESS

 

Liens securing Indebtedness in
excess of $1MM and Lien holder

 

Date

 

Borrower

 

Original
Principal
Amount

Lien holders:

SM Southern Hotels Loan Owner LLC

 

Reliance Standard Life Insurance Company

 

Property: all FF&E subject to that certain Personal Property Lease dated
February 22, 2017, by and between Ashford Pav Leasing LLC and Ashford TRS Le
Pavillon LLC (“Pavillon FF&E Lease”)

 

February, 22, 2017

 

Ashford Pav Leasing LLC

 

Mortgage:
$30 million

 

Mezzanine:
$13,750,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11.02 ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
BORROWER: Ashford Hospitality Holdings LLC 14185 Dallas Parkway, Suite 1100
Dallas, TX 75254 Attention: Deric Eubanks Telephone: 972-778-9451 Telecopier:
972-490-9605 Electronic Mail: deubanks@ashfordinc.com Website Address:
http://www.ashfordinc.com/ U.S. Taxpayer Identification Number: 82-1144434
PARENT: Ashford Inc. 14185 Dallas Parkway, Suite 1100 Dallas, TX 75254
Attention: Deric Eubanks Telephone: 972-778-9451 Telecopier: 972-490-9605
Electronic Mail: deubanks@ashfordinc.com Website Address:
http://www.ashfordinc.com/ U.S. Taxpayer Identification Number: 46-5292553 In
each case, with a copy to: Winston & Strawn LLP 2501 N. Harwood St., 17th Floor
Dallas, TX 75201 Attention: Jordan Klein; Brian Jansen Telephone: 214-453-6426
Electronic Mail: jmklein@winston.com ADMINISTRATIVE AGENT: Administrative
Agent’s Office (for payments): Bank of America, N.A. 2380 Performance Drive,
Building C Mail Code: TX2-984-03-23 Richardson, TX 75082 Attention: Kesha
Martinez Telephone: 469-201-8836 Telecopier: 214-290-9416 Electronic Mail:
kesha.martinez@bankofamerica.com 4838-5535-0609 v.6 Schedule 11.02 – Page 1

GRAPHIC [g75951ki35i001.gif]

 


Account No.: 1366072250600 Ref: Wire Clearing Acct for Syn Loans - LIQ ABA#
026009593 Other Notices as Administrative Agent: (for Credit Extensions) Bank of
America, N.A. 901 Main Street Mail Code: TX1-492-64-01 Dallas, TX 75202
Attention: Suzanne Pickett Telephone: 214-209-0936 Telecopier: Electronic Mail:
Suzanne.eaddy@baml.com L/C Issuer: Bank of America, N.A. Attn: Trade Operations
One Fleet Way Mailcode: PA6-580-02-30 Scranton, PA 18507-1999 Phone:
1-800-370-7519 scranton_standby_lc@bankofamerica.com 4838-5535-0609 v.6 Schedule
11.02 – Page 2

GRAPHIC [g75951ki35i002.gif]

 


EXHIBIT A FORM OF COMMITTED LOAN NOTICE Date: , To: Bank of America, N.A., as
Administrative Agent Ladies and Gentlemen: Reference is made to that certain
Credit Agreement, dated as of March 1, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Ashford Hospitality Holdings LLC, a Delaware limited liability company
(the “Borrower”), Ashford Inc., a Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer. The undersigned hereby requests (select
one): A Borrowing of Revolving Credit Loans A conversion or continuation of
Revolving Credit Loans 1. On (a Business Day). 2. In the amount of $ 3.
Comprised of [Type of Loan requested] 4. For Eurodollar Rate Loans: with an
Interest Period of months. The Revolving Credit Borrowing, if any, requested
herein complies with the proviso to the first sentence of Section 2.01 of the
Agreement. 4838-5535-0609 v.6 Exhibit A – Page 1

GRAPHIC [g75951ki35i003.gif]

 


The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
Borrowing. ASHFORD HOSPITALITY HOLDINGS LLC By: Name: Title: 4838-5535-0609 v.6
Exhibit A – Page 2

GRAPHIC [g75951ki35i004.gif]

 


EXHIBIT B FORM OF NOTE , FOR VALUE RECEIVED, the undersigned (the “Borrower”),
hereby promises to pay to or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of March 1, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Ashford, Inc., a Maryland corporation (the “Parent”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer. The Borrower promises to pay interest on
the unpaid principal amount of each Loan from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement. This Note is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto. The
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note. 4838-5535-0609 v.6 Exhibit B – Page 1

GRAPHIC [g75951ki35i005.gif]

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. ASHFORD HOSPITALITY HOLDINGS LLC By: Name: Title: Signature
Page to Form of Note 4838-5535-0609 v.6

GRAPHIC [g75951ki35i006.gif]

 


LOANS AND PAYMENTS WITH RESPECT THERETO Amount of Principal or Interest Paid
This Date Outstanding Principal Balance This Date End of Interest Period Type of
Loan Made Amount of Loan Made Notation Made By Date 416853586-5550355_-50609 v.6

GRAPHIC [g75951ki35i007.gif]

 


EXHIBIT C FORM OF COMPLIANCE CERTIFICATE Financial Statement Date: _, To: Bank
of America, N.A., as Administrative Agent Ladies and Gentlemen: Reference is
made to that certain Credit Agreement, dated as of March 1, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Ashford Hospitality Holdings LLC, a Delaware limited liability
company (the “Borrower”), Ashford, Inc., a Maryland corporation (the “Parent”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer. The undersigned Responsible Officer hereby
certifies as of the date hereof that he/she is the of the Parent, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Parent, for itself and on behalf of
Borrower, and that: [Use following paragraph 1 for fiscal year-end financial
statements] 1. The Parent has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Parent ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section. [Use
following paragraph 1 for fiscal quarter-end financial statements] 1. The Parent
has delivered the unaudited financial statements required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Parent ended as of the above date.
Such consolidated financial statements fairly present the financial condition,
results of operations and cash flows of the Consolidated Parties in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes. 2. The undersigned has reviewed
and is familiar with the terms of the Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Consolidated during the accounting
period covered by such financial statements. 3. A review of the activities of
the Consolidated Parties during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Consolidated Parties performed and observed all its
Obligations under the Loan Documents, and [select one:] [to the best knowledge
of the undersigned, during such fiscal period the Consolidated Parties performed
and observed each covenant and condition of the Loan Documents applicable to it,
and no Default has occurred and is continuing.] 4838-5535-0609 v.6 Exhibit C –
Page 1

GRAPHIC [g75951ki35i008.gif]

 


--or--[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:] 4. The
representations and warranties of the Borrower and the Parent contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered. 5. The financial covenant analyses and
information set forth on Schedules 1 attached hereto are true and accurate on
and as of the date of this Certificate. IN WITNESS WHEREOF, the undersigned has
executed this Certificate as of , . PARENT: ASHFORD, INC. By: Name: Title:
BORROWER: ASHFORD HOSPITALITY HOLDINGS LLC By: Name: Title: 4838-5535-0609 v.6
Exhibit C – Page 2

GRAPHIC [g75951ki35i009.gif]

 


For the Quarter/Year ended , (“Statement Date”) SCHEDULE 1 to the Compliance
Certificate ($ in 000’s) I. Section 7.11(a) – Consolidated Tangible Net Worth.
A. Actual Consolidated Tangible Net Worth at Statement Date: 1. Shareholders’
Equity: $ 2. Intangible Assets: $ 3. Accumulated depreciation $ 4. Reversal of
(i) any effects of the application of FASB ASC No. 715: Compensation—Retirement
Benefits, (ii) any effects of any offsetting liability to contingent
consideration obligations arising out of an acquisition and (iii) the effects of
any Indebtedness effects of any Indebtedness owed by any Consolidated Party to
another Consolidated Party (including the Inter-Company Debt) to the extent not
otherwise eliminated in the consolidated financial statements of the
Consolidated Parties $ 5. Reversal of impact from (i) straight line rent
leveling adjustments required under GAAP and (ii) amortization of intangibles
pursuant to FASB Statement No. 141 $ 6. Consolidated Tangible Net Worth (Line
I.A1 minus Line I.A.2 plus Line I.A.3, plus or minus, as applicable, Line I.A.4,
plus or minus, as applicable, Line I.A.5): $ B. $25,795,000 C. 75% of net equity
proceeds received by the Parent after September 30, 2017 from issuance and sale
of Equity Interests of the Parent: $ D. Minimum required Consolidated Tangible
Net Worth (Lines I.B plus I.C): $ E. [Excess][Deficiency] for covenant
compliance (Line I.A.6 minus I.D): $ II. Section 7.11 (b) – Advisory Leverage
Ratio. A. Consolidated Funded Indebtedness that is recourse to Parent or any
other Loan Party at Statement Date: $ B. Unrestricted Cash held by Parent or any
other Loan Party: $ Schedule 1 to Compliance Certificate 4838-5535-0609 v.6

GRAPHIC [g75951ki35i010.gif]

 


C. Advisory EBITDA for the four (4) fiscal quarters ending on the Statement Date
(the “Calculation Period”): $ D. Advisory Leverage Ratio ((Line II.A minus Line
II.B) divided by Line II.C): to 1 Maximum permitted Advisory Leverage Ratio at
any time during any period of four fiscal quarters of the Borrower: 2.75 to 1.0
III. Section 7.11(c) - Interest Coverage Ratio. A. Advisory EBITDA for
Calculation Period: $ B. Consolidated Interest Charges attributable to
Consolidated Funded Indebtedness that is recourse to Parent or any other Loan
Party for Calculation Period: $ C. Interest Coverage Ratio (Line III.A divided
by Line III.B): to 1 Minimum required Consolidated Fixed Charge Coverage Ratio
as of the end of any fiscal quarter of the Borrower: 5.00 to 1.0 IV. Section
7.11 (d) – Consolidated Leverage Ratio. A. Consolidated Funded Indebtedness at
Statement Date: $ B. Consolidated EBITDA for the Calculation Period: $ C.
Consolidated Leverage Ratio (Line IV.A divided by Line IV.B): to 1 Maximum
permitted Consolidated Leverage Ratio at any time during any period of four
fiscal quarters of the Borrower: 4.5 to 1.0 Schedule 1 to Compliance Certificate
4838-5535-0609 v.6

GRAPHIC [g75951ki35i011.gif]

 


EXHIBIT D-1 ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [the][each]1 Assignor identified in item 1
below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item
2 below ([the][each, an] “Assignee”). [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees]3 hereunder are several
and not joint.]4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, [the][each] Assignor hereby irrevocably sells and assigns to [the
Assignee][the respective Assignees], and [the][each] Assignee hereby irrevocably
purchases and assumes from [the Assignor][the respective Assignors], subject to
and in accordance with the Standard Terms and Conditions and the Credit
Agreement, as of the Effective Date inserted by the Administrative Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit included
in such facilities5) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor. 1. Assignor[s]:
[Assignor [is] [is not] a Defaulting Lender] 1 For bracketed language here and
elsewhere in this form relating to the Assignor(s), if the assignment is from a
single Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language. For bracketed language
here and elsewhere in this form relating to the Assignee(s), if the assignment
is to a single Assignee, choose the first bracketed language. If the assignment
is to multiple Assignees, choose the second bracketed language. Select as
appropriate. Include bracketed language if there are either multiple Assignors
or multiple Assignees. Include all applicable subfacilities. 2 3 4 5
4838-5535-0609 v.6 Exhibit D-1 – Page 1

GRAPHIC [g75951ki35i012.gif]

 


2. Assignee[s]: [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]] 3. Borrower: Ashford Hospitality Holdings LLC, a Delaware
limited liability company 4. Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement 5. Credit Agreement: Credit
Agreement, dated as of March 1, 2018, among the Borrower, Ashford, Inc., a
Maryland corporation (the “Parent”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer 6.
Assigned Interest[s]: s9 ]10 [7. Trade Date: Effective Date: , 20__ [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] 6 7 8 List each Assignor, as
appropriate. List each Assignee, as appropriate. Amounts in this column and in
the column immediately to the right to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder. To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date. 9 10 4838-5535-0609 v.6 Exhibit D-1 – Page 2 Assignor[s]6
Assignee[s]7 Aggregate Amount of Commitment/Loans for all Lenders8 Amount of
Commitment/Loans Assigned Percentage Assigned of Commitment/Loan CUSIP Number
$ $ % $ $ % $ $ %

GRAPHIC [g75951ki35i013.gif]

 


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S] [NAME OF ASSIGNOR] By: Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:
Title: Signature Page to Form of Assignment and Assumption 4838-5535-0609 v.6

GRAPHIC [g75951ki35i014.gif]

 


[Consented to and]11 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By: Title: [Consented to:]12 ASHFORD HOSPITALITY HOLDINGS LLC By: Name: Title:
11 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. To be added only if the consent of the
Borrower and/or other parties (e.g., L/C Issuer) is required by the terms of the
Credit Agreement. 12 Signature Page to Form of Assignment and Assumption
4838-5535-0609 v.6

GRAPHIC [g75951ki35i015.gif]

 


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1. Assignor. (a)
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document. (b) Each of Assignor and
Administrative Agent hereby informs Assignee that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby or
by the Credit Agreement, and that such Person has a financial interest in the
transactions contemplated hereby or by the Credit Agreement in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letter of Credit, the Commitments and the Credit Agreement,
(ii) may recognize a gain if it extended the Loans, the Letter of Credit, or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letter of Credit, or the Commitments by Assignee or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing. 1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 11.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, Annex 1 to Assignment and Assumption
4838-5535-0609 v.6

GRAPHIC [g75951ki35i016.gif]

 


made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (c) (x) represents and warrants, as
of the Effective Date, to, and (y) covenants, from the Effective Date to the
date such Person ceases being a Lender party to the Credit Agreement, for the
benefit of, Assignor, the Administrative Agent and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of Borrower or any
Guarantor, that at least one of the following is and will be true: (i) Assignee
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit, or the Commitments; (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to Assignee’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and the Credit Agreement and acquisition and
holding of the Assigned Interest; (iii) (A) Assignee is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of [the][such] Assignee to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
the Credit Agreement and acquire and hold the Assigned Interest, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and the Credit Agreement and the
acquisition and holding of the Assigned Interest satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of Assignee, the requirements of subsection (a) of Part I of PTE 84-14
are satisfied with respect to Assignee’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and the Credit Agreement and acquisition and holding of the Assigned
Interest, or (iv) such other representation, warranty and covenant as may be
agreed in writing between the Assignor, in its sole discretion, the
Administrative Agent, in its sole discretion, and Assignee; and (d) unless
sub-clause (i) in the immediately preceding clause (c) is true with respect to
Assignee or Assignee has not provided another representation, warranty and
covenant as provided in sub-clause (v) in the immediately preceding clause (a),
Assignee further (x) represents and warrants, as of the Effective Date, to, and
(y) covenants, from the Effective Date to the date such Person ceases being a
Lender party to the Credit Agreement, for the benefit of, Assignor, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of Borrower or any Guarantor, that: (i) none of
Assignor, the Administrative Agent or any of their respective Affiliates is a
fiduciary with respect to the assets of [Assignee (including in connection with
the reservation or exercise of any rights by the Administrative Agent under the
Credit Agreement, any Loan Document or any documents related to thereto); (ii)
the Person making the investment decision on behalf of Assignee with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and the Credit Agreement and the
acquisition and holding of the Assigned Interest is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E); (iii) the Person making the
investment decision on behalf of Assignee with respect to the entrance into,
participation in, administration of and Annex 1 to Assignment and Assumption
4838-5535-0609 v.6

GRAPHIC [g75951ki35i017.gif]

 


performance of the Loans, the Letters of Credit, the Commitments and the Credit
Agreement and the acquisition and holding of the Assigned Interest is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations); (iv) the Person making the investment decision on behalf of
Assignee with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and the
Credit Agreement and the acquisition and holding of the Assigned Interest is a
fiduciary under ERISA or the Code, or both, with respect to the Assigned
Interest, the Loans, the Letters of Credit, the Commitments and the Credit
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder and thereunder; and (v) no fee or other compensation
is being paid directly to Assignor, the Administrative Agent or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Assigned Interest, the Loans, the Letters of Credit, the
Commitments or the Credit Agreement. 2. Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to [the]
[the relevant] Assignee. 3. General Provisions. This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York. Annex 1 to Assignment and Assumption 4838-5535-0609
v.6

GRAPHIC [g75951ki35i018.gif]

 


EXHIBIT D-2 FORM OF ADMINISTRATIVE QUESTIONNAIRE (see attached) 4838-5535-0609
v.6 Exhibit D-2 – Page 1

GRAPHIC [g75951ki35i019.gif]

 


 BorrowerDetailForm US only INSTRUCTIONS: Please complete a Borrower Detail Form
for each respective Borrower unless contact information, loan disbursement and
payment instructions are the same for each Borrower. Any questions or completed
form(s) may be sent to the following Agency Management Officer: Name: Title:
Office Telephone #: Facsimile #: Email Address: Thank you, Bank of America, NA,
as Administrative Agent

GRAPHIC [g75951ki35i020.gif]

 


 

BORROWER DETAIL FORM C O N F ID ENT I AL 1. Contact Information and Loan
Disbursement & Payment Instructions same for all Borrowers? YES NO Not
Applicable If NO, please complete a separate Borrower Detail Form for each
respective Borrower. 2. Legal name of Borrower(s) in loan documentation Borrower
Name(s): 3. Borrower Contact Information for Administration of Credit Facility
Name: Title: Street Address: Suite/Mail Code: City: Country: Office Telephone #:
Facsimile #: Work E-Mail Address: State: Postal Code: 4. Loan Disbursement
Instructions Please check and complete one of the following options: Deposit to
Bank of America Account Bank of America Account Number: Account Holder Name:
State Account Opened: Wire the Funds – Fed Wire Instructions Bank Name: Bank
Address: (City) (State) ABA #: Account #: Account Name: Attention: REV August
2016 CONFIDENTIAL INFORMATION

GRAPHIC [g75951ki37i001.gif]

 


BORROWER DETAIL FORM C O N F ID ENT I AL 5. Loan Payment Instructions
(principal, interest & fees) Please check and complete one of the following
options: Debit Account Use Bank of America Account in Loan Disbursement
Instructions in Section 4 If NO, complete section with other payment
instructions below: YES NO Bank of America Account Number: Account Holder Name:
State Account Opened: Will pay by wire - BANK OF AMERICA, N.A. Wire Payment
Instructions: Bank of America, N.A. New York, NY ABA #: 026009593 Acct. #:
1366072250600 Credit Services Attn: Ref: 6. Execution of Borrower Details Form
Please have signature block below signed by Authorized Signer as listed on
Incumbency Certificate and/or Secretary Certificate. By: Name: Title: Date: REV
August 2016 CONFIDENTIAL INFORMATION

GRAPHIC [g75951ki37i002.gif]

 


EXHIBIT E FORM OF GUARANTY AGREEMENT (see attached) 4838-5535-0609 v.6 Exhibit E
– Page 1

GRAPHIC [g75951ki37i003.gif]

 


GUARANTY AGREEMENT THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of
March 1, 2018, by EACH OF THE ENTITIES LISTED ON SCHEDULE 1 ATTACHED HERETO or
who becomes a party hereto pursuant to Section 22 below (each a “Guarantor” and
collectively, the “Guarantors”), in favor of Bank of America, N.A. as
administrative agent (in such capacity, together with its successors and
assigns, “Administrative Agent”), for the benefit of the Credit Parties
(hereinafter defined). RECITALS: A. Ashford Hospitality Holdings LLC, a Delaware
limited liability company (“Borrower”) may, from time to time, be indebted to
the Credit Parties (hereinafter defined) pursuant to that certain Credit
Agreement dated as of March 1, 2018 (as amended, modified, supplemented, or
restated from time to time, the “Credit Agreement), among Borrower, Ashford,
Inc., a Maryland corporation (“Parent”), the Lenders now or hereafter party to
the Credit Agreement (the “Lenders”), Administrative Agent, and L/C Issuer
(Administrative Agent, L/C Issuer, the Lenders, and each Hedge Bank, together
with their respective successors and assigns are each a “Credit Party,” and
collectively the “Credit Parties”). Capitalized terms used herein shall, unless
otherwise indicated, have the respective meanings set forth in the Credit
Agreement. B. Each Guarantor is a direct or indirect Subsidiary of Parent and
will, directly or indirectly, benefit from (i) the Credit Parties’ extensions of
credit to Borrower and the other applicable Loan Parties pursuant to the Loan
Documents and (ii) the Hedge Banks’ extensions of credit to the applicable Loan
Parties pursuant to any Secured Hedge Agreement. C. This Guaranty is integral to
the transactions contemplated by the Loan Documents, and the execution and
delivery hereof is a condition precedent to the Credit Parties’ obligations to
extend credit under the Loan Documents. NOW, THEREFORE, as an inducement to (i)
the Credit Parties to enter into the Credit Agreement and to make Loans and
issue Letters of Credit thereunder and (ii) the Hedge Bank party to any Secured
Hedge Agreement to enter into such Secured Hedge Agreement, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the Guarantors hereby jointly and severally guarantee
payment of the Guaranteed Obligations (hereinafter defined) and hereby agree as
follows: Section 1. NATURE OF GUARANTY. Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower to the Credit Parties arising under the Credit
Agreement, the other Loan Documents, and the Secured Hedge Agreements (including
all renewals, extensions, modifications, amendments, and restatements thereof
and all costs, attorneys’ fees and expenses incurred by any Credit Party in
connection with the collection or enforcement thereof) (collectively, the
“Guaranteed Obligations”) and hereby consents to any extension of the Maturity
Date pursuant to Section 2.13 of the Credit Agreement or otherwise.
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations under the Loan Documents shall, absent manifest error, be admissible
in evidence in any action or proceeding, and shall be binding upon each
Guarantor and conclusive for the purpose of establishing the amount of such
Guaranteed Obligations. The amount of any Guaranteed Obligations under any
Secured Hedge Agreement shall be determined in 4830-1970-1073.4 Page 1

GRAPHIC [g75951ki37i004.gif]

 


accordance with the terms of such Secured Hedge Agreement. This Guaranty shall
not be affected by the genuineness, validity, regularity, or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty. The obligations
of each Guarantor hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law. Section 2.
REPRESENTATIONS; PAYMENTS. Each Guarantor represents and warrants that it is a
limited liability company, limited partnership, or corporation duly formed,
validly existing and in good standing under the laws of the State of Delaware
and that it is located in the State of Delaware within the meaning of such term
under Section 9-307 of the UCC. All payments by any Guarantor hereunder shall be
made to the Administrative Agent, for the account of the Credit Party to whom
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds and in accordance with (a) Section 2.11(a) of the
Credit Agreement, in all circumstances, (b) and Section 3.01 of the Credit
Agreement, in the case of payments under the Loan Documents, and (c) Section
2(d) of any applicable Secured Hedge Agreement on the form of the 1992 ISDA
Master Agreement or the 2002 ISDA Master Agreement (or the corresponding
provision of any successor master agreement), in the case of payments under any
Secured Hedge Agreement. Section 3. RIGHTS OF CREDIT PARTIES. Each Guarantor
consents and agrees that the Credit Parties may, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations; (c) as
between the Guarantors and the Credit Parties, apply such security and direct
the order or manner of sale thereof as any Credit Party in its sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor. Section 4. CERTAIN WAIVERS. Each
Guarantor waives (a) any defense arising by reason of any disability or other
defense of the Borrower, Parent, or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Credit Party) of the
liability of the Borrower (other than the defense that the Guaranteed
Obligations have been performed and indefeasibly paid in cash, to the extent of
any such payment); (b) any defense based on any claim that any Guarantor’s
obligations exceed or are more burdensome than those of the Borrower; (c) the
benefit of any statute of limitations affecting any Guarantor’s liability
hereunder; (d) any right to require the Credit Parties to proceed against the
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Credit Parties’ power whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by the
Credit Parties; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor or default, notice of intent
to accelerate, notice of acceleration, and all other notices or demands of any
kind or nature whatsoever with respect to 4830-1970-1073.4 Page 2

GRAPHIC [g75951ki37i005.gif]

 


the Guaranteed Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Guaranteed
Obligations. Section 5. OBLIGATIONS INDEPENDENT. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party. Section 6. TERMINATION; REINSTATEMENT. This Guaranty is a
continuing and irrevocable guaranty of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations and any other amounts payable under this Guaranty are
indefeasibly paid in full in cash (other than contingent liabilities that
survive termination of the Loan Documents and the Secured Hedge Agreements) and
any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or the Credit Parties exercise their right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Credit Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Credit Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty. Section 7. NO SUBROGRATION. No Guarantor shall exercise any right
of subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are paid and performed in full (other than
contingent liabilities that survive termination of the Loan Documents and the
Secured Hedge Agreements) and any commitments of the Credit Parties or
facilities provided by the Credit Parties with respect to the Guaranteed
Obligations are terminated. If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured. Section 8.
WAIVER OF SURETYSHIP DEFENSES.Each Guarantor agrees that the Credit Parties may,
at any time and from time to time, and without notice to Guarantors under this
Guaranty, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of any Guarantor under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor, other than payment in full of all
Guaranteed Obligations, or the cessation from any cause whatsoever of the
liability of Borrower, or any claim that any Guarantor’s obligations exceed or
are more burdensome than those of Borrower and waives the benefit of any statute
of limitations affecting the liability of any Guarantor hereunder. Each
Guarantor waives any right to enforce any remedy which such Guarantor now has or
may hereafter have against Borrower and waives any benefit of and any right to
participate in any security now or hereafter held by Administrative Agent for
the benefit of the Credit Parties. Further, to the fullest extent permitted by
law, each Guarantor consents to the taking of, or failure 4830-1970-1073.4 Page
3

GRAPHIC [g75951ki37i006.gif]

 


to take, any action which might in any manner or to any extent vary the risks of
such Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of such Guarantor. Section 9. EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED. Each Guarantor waives diligence by any of the Credit
Parties and action on delinquency in respect of the Guaranteed Obligations or
any part thereof, including, without limitation any provisions of law requiring
any Credit Party to exhaust any right or remedy or to take any action against
Borrower, any other guarantor, or any other person, entity, or property before
enforcing this Guaranty against any Guarantor. Section 10. SUBORDINATION. Each
Guarantor hereby expressly subordinates the payment of all obligations and
indebtedness of Borrower owing to such Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several, (b)
due or to become due to such Guarantor, (c) held by or are to be held by such
Guarantor, (d) created directly or acquired by assignment or otherwise, or (e)
evidenced in writing (the “Subordinated Debt”) to the payment in full of all
Guaranteed Obligations (other than contingent obligation that survive
termination of the Loan Documents and the Secured Hedge Agreements). If any
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing after an Event of Default has occurred and is continuing, then such
Guarantor shall hold that payment in trust for the Credit Parties and promptly
turn it over to Administrative Agent, for the benefit of the Credit Parties, in
the form received (with any necessary endorsements), to be applied in accordance
with the Credit Agreement, but without reducing or affecting in any manner the
liability of any Guarantor under this Guaranty. Section 11. STAY OF
ACCELERATION. In the event that acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy, or
reorganization of Borrower or any other person or entity, or otherwise, all such
amounts shall nonetheless be payable by Guarantors immediately upon demand by
Administrative Agent. Section 12. EXPENSES.Each Guarantor shall pay to
Administrative Agent upon demand the amount of any and all out-of-pocket costs
and expenses, including the reasonable fees and expenses of its counsel and of
any experts and agents, that Administrative Agent may incur in connection with
the preservation, protection, or enforcement of any rights of any Credit Party
under this Guaranty including in any case commenced by or against any Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute. The obligations of Guarantors under the preceding sentence
shall survive termination of this Guaranty. Section 13. AMENDMENTS. No
amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the party or parties against whom enforcement of such
amendment, modification, termination, or waiver is sought. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. Section 14. NOTICES. Any notice or other
communication herein required or permitted to be given shall be sent in writing
to the addresses set forth on the signature pages hereof or such other address,
if any, as to which the relevant Guarantor may have given notice to the
Administrative Agent in accordance with this Section 14 and shall be given and
deemed effective in accordance with the provisions of Section 11.02 of the
Credit Agreement. Section 15. NO WAIVER; ENFORCEABILITY. No failure by any
Credit Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall 4830-1970-1073.4 Page 4

GRAPHIC [g75951ki37i007.gif]

 


any single or partial exercise of any right, remedy or power hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Section 16. ASSIGNMENT. This Guaranty shall: (a)
bind each Guarantor and its successors and assigns, provided that no Guarantor
may assign its rights or obligations under this Guaranty without the prior
written consent of Administrative Agent (and any attempted assignment without
such consent shall be void); and (b) inure to the benefit of each of the Credit
Parties and their respective successors and assigns and the Credit Parties may,
without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign or sell participations in the Guaranteed
Obligations and this Guaranty, in whole or in part in accordance with the Credit
Agreement or the relevant Secured Hedge Agreement, as applicable. Each Guarantor
agrees that the Credit Parties may disclose to any prospective purchaser and any
purchaser of all or part of the Guaranteed Obligations any and all information
in the Credit Parties’ possession concerning any Guarantor, this Guaranty, and
any security for this Guaranty in accordance with Section 11.07 of the Credit
Agreement. Section 17. CONDITION OF BORROWER. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from Borrower such information concerning the financial condition,
business, and operations of Borrower as Guarantors require, and that no Credit
Party shall have any duty, and Guarantors are not relying on any Credit Party at
any time, to disclose to Guarantors any information relating to the business,
operations, or financial condition of Borrower. Section 18. RIGHTS OF SETOFF.If
and to the extent any payment is not made when due hereunder, then
Administrative Agent and each other Credit Party (with the prior consent of
Administrative Agent) may setoff and charge from time to time any amount so due
against any or all of Guarantors’ accounts or deposits with Administrative Agent
or such other Credit Party. Section 19. OTHER GUARANTIES. Unless otherwise
agreed by Administrative Agent and Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by Guarantors for the benefit of the Credit Parties or any term or
provision thereof. Section 20. BENEFIT OF GUARANTORS. Each Guarantor represents
and warrants that, by virtue of its relationship with Borrower, the execution,
delivery and performance of this Guaranty is for the direct benefit of Guarantor
and it has received adequate consideration for this Guaranty. Section 21. LOAN
DOCUMENTS. By execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Loan Documents, including Section 9.11 of the Credit Agreement, are applicable
to such Guarantor and shall be imposed upon such Guarantor, and each Guarantor
reaffirms that each such representation and warranty relating to such Guarantor
is true and correct in all material respects and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition relating to such Guarantor. Moreover, each Guarantor
acknowledges and agrees that this Guaranty is subject to the offset provisions
of the Loan Documents in favor of the Credit Parties. In the event the Credit
Agreement or any other Loan Document shall cease to remain in effect for any
reason whatsoever during any period when any part of the Guaranteed Obligations
remains unpaid, the terms, covenants, and agreements of the Credit Agreement or
such other Loan Document incorporated herein by reference shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty. For the sake of clarity, the agreements of a Guarantor in this Section
21 shall, subject to Section 9.10 of the Credit Agreement, terminate upon the
release of such Guarantor in accordance with Section 23 hereof. 4830-1970-1073.4
Page 5

GRAPHIC [g75951ki37i008.gif]

 


Section 22. ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be the
signatories hereto and that are listed on Schedule 1 attached hereto. From time
to time subsequent to the time hereof, in accordance with Section 6.12(a)(i) of
the Credit Agreement, additional Persons may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a counterpart of this
Guaranty in the form of Exhibit A attached hereto. Upon delivery of any such
counterpart to Administrative Agent, as well as delivery of all other documents
set forth in Section 6.12 of the Credit Agreement, notice of which is hereby
waived by Guarantors, each such Additional Guarantor shall be a Guarantor and
shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Administrative Agent not to
cause any Subsidiary of Parent to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any such person becomes or fails to become or
ceases to be a Guarantor hereunder. Section 23. RELEASE OF GUARANTORS. Subject
to Section 9.10 of the Credit Agreement, a Guarantor may be released from its
obligations under this Guaranty by Administrative Agent’s execution of a Release
of Guaranty in the form of Exhibit B attached hereto. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the release of any other Guarantor hereunder. Section 24.
KEEPWELL. Each Guarantor that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of the security interest or lien under any Loan Document,
in each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 24 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act. For purposes of this Section 24, (a) “Qualified ECP Guarantor”
shall mean, at any time, each Loan Party that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act and can cause
another person to qualify as an “eligible contract participant” at such time
under §1a(18)(A)(v)(II) of the Commodity Exchange Act and (b) “Specified Loan
Party” means any Loan Party that is not an “eligible contract participant” under
the Commodity Exchange Act (determined prior to giving effect to this Section
24). Section 25. GOVERNING LAW; JURISDICTION; ETC. (a) GOVERNING LAW. THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
4830-1970-1073.4 Page 6

GRAPHIC [g75951ki37i009.gif]

 


NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. EACHGUARANTOR IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 25(b). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 25. Section
26. COUNTERPARTS. This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Section 27. FINALAGREEMENT. THISGUARANTYANDTHEOTHERLOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS
4830-1970-1073.4 Page 7

GRAPHIC [g75951ki37i010.gif]

 


AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 4830-1970-1073.4
Page 8

GRAPHIC [g75951ki37i011.gif]

 


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first written above.
GUARANTORS: ASHFORD ADVISORS, INC., a Delaware corporation By: Name: David A.
Brooks Title: Chief Operating Officer, General Counsel, and Secretary ASHFORD
HOSPITALITY ADVISORS LLC, a Delaware limited liability company c£?? By: Name:
David A. Brooks Title: Vice President and Secretary ASHFORD LENDING CORPORATION,
a Delaware corporation By: Name: Deric S. Eubanks Title:President and Secretary
Signature Page to Guaranty Agreement

GRAPHIC [g75951ki37i012.gif]

 


IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first written above.
GUARANTORS: ASHFORD ADVISORS, INC., a Delaware corporation By: Name: David A.
Brooks Title: Chief Operating Officer, General Counsel, and Secretary ASHFORD
HOSPITALITY ADVISORS LLC, a Delaware limited liability company By: Name: David
A. Brooks Title: Vice President and Secretary ASHFORD LENDING CORPORATION, a
Delaware corporation By: Name: Title: Deric S. Eubanks President and Secretary
Signature Page to Guaranty Agreement

GRAPHIC [g75951ki37i013.gif]

 


LISMORE CAPITAL LLC, a Delaware limited liability company By: Title: Chief
Operating Officer and Secretary AINC KALIBRI HOLDCO LLC, a Delaware limited
liability company By: Name: David A. Brooks Title: Vice President and Secretary
Address for each of the foregoing Guarantors: 14185 Dallas Parkway, Suite 1100
Dallas, TX 75254 Attention: Chief Executive Officer Attention: General Counsel
Signature Page to Guaranty Agreement

GRAPHIC [g75951ki37i014.gif]

 


SCHEDULE 1 INITIAL GUARANTORS Ashford Advisors, Inc., a Delaware corporation
Ashford Hospitality Advisors LLC, a Delaware limited liability company Lismore
Capital LLC, a Delaware limited liability company AINC Kalibri Holdco LLC, a
Delaware limited liability company Ashford Lending Corporation, a Delaware
corporation Schedule 1

GRAPHIC [g75951ki37i015.gif]

 


EXHIBIT A JOINDER TO GUARANTY AGREEMENT THIS JOINDER TO GUARANTY AGREEMENT dated
as of , 20 (this “Joinder”), executed and delivered by , a (the “Additional
Guarantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Credit Parties under
that certain Guaranty Agreement dated as of March 1, 2018 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
relating to, among other things, that certain Credit Agreement dated as of March
1, 2018 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among ASHFORD HOSPITALITY HOLDINGS LLC, a
Delaware limited liability company (“Borrower”), ASHFORD, INC., a Maryland
corporation (“Parent”), each lender from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and L/C Issuer, and the other parties
thereto. WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and
the other Credit Parties have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement; WHEREAS, pursuant to any Secured Hedge Agreement the Hedge Bank party
to such Secured Hedge Agreement will have agreed to make certain financial
accommodations to the Loan Party a party thereto on the terms and conditions set
forth in such Secured Hedge Agreement; WHEREAS, the Additional Guarantor is a
direct or indirect Subsidiary of Parent and will, directly or indirectly,
benefit from (i) the Credit Parties’ extensions of credit to Borrower and the
other applicable Loan Parties pursuant to the Loan Documents and (ii) the Hedge
Banks’ extensions of credit to the applicable Loan Parties pursuant to any
Secured Hedge Agreement and, accordingly, the Additional Guarantor is willing to
guarantee the Borrower’s obligations to the Administrative Agent and the other
Credit Parties on the terms and conditions contained herein; and WHEREAS, the
Additional Guarantor’s execution and delivery of this Joinder is a condition to
the Administrative Agent and the other Credit Parties continuing to make such
financial accommodations to the Borrower. NOW, THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Additional Guarantor, the Additional Guarantor agrees as follows: Section
1.Accession to Guaranty.The Additional Guarantor hereby (i) agrees that it is a
“Guarantor” under the Guaranty and (ii) assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the Additional Guarantor
had been an original signatory to the Guaranty. Without limiting the generality
of the foregoing, the Additional Guarantor hereby: (a) irrevocably and
unconditionally guarantees the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all the
Guarantied Obligations (as defined in the Guaranty); (b) makes to the
Administrative Agent and the other Credit Parties as of the date hereof each of
the representations and warranties contained in the Guaranty and agrees to be
bound by each of the covenants contained in the Guaranty; and Exhibit A

GRAPHIC [g75951ki37i016.gif]

 


(c) consents and agrees to each provision set forth in the Guaranty. Section 2.
Definitions. Capitalized terms used herein and not otherwise defined herein
shall have their respective defined meanings given them in the Guaranty.
[Signatures on Next Page] Exhibit A

GRAPHIC [g75951ki37i017.gif]

 


In witness whereof, the undersigned Additional Guarantor has caused this Joinder
to be executed and delivered by its officer thereunto duly authorized as of the
date first written above. [NAME OF ADDITIONAL GUARANTOR] By: Name: Title:
[Address of Additional Guarantor: Attention: Telephone: Facsimile: Electronic
Mail: ] Exhibit A

GRAPHIC [g75951ki37i018.gif]

 


EXHIBIT B FORM OF RELEASE OF GUARANTOR Reference is made to that certain that
certain Guaranty Agreement dated as of March 1, 2018 (as amended, supplemented,
restated or otherwise modified from time to time, the “Guaranty”) in favor of
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) for the Credit Parties, as defined in the Guaranty,
relating to, among other things, that certain Credit Agreement dated as of March
1, 2018 (as amended, restated, supplemented or otherwise modified from time to
time), by and among ASHFORD HOSPITALITY HOLDINGS LLC, a Delaware limited
liability company, as “Borrower”, ASHFORD, INC., a Maryland corporation, as
“Parent”, each lender from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer, and the other parties thereto. In witness
whereof, the undersigned Administrative Agent, on behalf of the Credit Parties,
hereby releases and discharges from any and all obligations and liabilities of
to the Credit Parties under the Guaranty. BANK OF AMERICA, N.A., as
Administrative Agent By: Name: Title: Exhibit B

GRAPHIC [g75951ki37i019.gif]

 


EXHIBIT F FORM OF SECURITY AND PLEDGE AGREEMENT (see attached) 4838-5535-0609
v.6 Exhibit F – Page 1

GRAPHIC [g75951ki37i020.gif]

 


 

SECURITY AND PLEDGE AGREEMENT THIS SECURITY AND PLEDGE AGREEMENT (this
“Agreement”) is entered into as of March 1, 2018 among Ashford Hospitality
Holdings LLC, a Delaware limited liability company (the “Borrower”), Ashford
Inc., a Maryland corporation (the “Parent”), the other parties identified as
“Grantors” on the signature pages hereto and such other parties that may become
Grantors hereunder after the date hereof (together with the Borrower and Parent,
each individually a “Grantor”, and collectively, the “Grantors”) and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties. RECITALS WHEREAS, pursuant to
that certain Credit Agreement, dated as of the date hereof (as amended,
modified, extended, restated, renewed, replaced, or supplemented from time to
time, the “Credit Agreement”) among the Borrower, the Parent, the Lenders party
thereto, the Administrative Agent, and the L/C Issuer, the Lenders have agreed
to make Loans and the L/C Issuer has agreed to issue Letters of Credit upon the
terms and subject to the conditions set forth therein; and WHEREAS, this
Agreement is required by the terms of the Credit Agreement. NOW, THEREFORE, in
consideration of these premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows: 1. Definitions. (a) Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement. With reference to this Agreement, unless otherwise specified herein:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined, (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms,
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (v) any
definition of, or reference to, any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (vi) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (vii) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (viii) all references herein to Sections, Exhibits and
Schedules shall be construed to refer to Sections of, and Exhibits and Schedules
to, this Agreement, (ix) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (x) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form, (xi)
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”,
(xii) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement and (xiii) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof. 4828-1542-5361_6

GRAPHIC [g75951ki39i001.gif]

 


(b) The following terms shall have the meanings set forth in the UCC (defined
below): Accession, Account, Account Debtor, Adverse Claim, As-Extracted
Collateral, Certificated Security, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper. (c) In addition, the following terms shall have the meanings set
forth below: “Assignment of Claims Act” means the Assignment of Claims Act of
1940 (41 U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
“Collateral” has the meaning provided in Section 2 hereof. “Control” means the
manner in which “control” is achieved under the UCC with respect to any
Collateral for which the UCC specifies a method of achieving “control”.
“Copyright License” means any agreement now or hereafter in existence, providing
for the grant by, or to, any rights (including, without limitation, the grant of
rights for a party to be designated as an author or owner and/or to enforce,
defend, use, display, copy, manufacture, distribute, exploit and sell, make
derivative works, and require joinder in suit and/or receive assistance from
another party) covered in whole or in part by a Copyright. “Copyrights” means,
collectively, all of the following of any Grantor: (i) all copyrights, works
protectable by copyright, copyright registrations and copyright applications
anywhere in the world, (ii) all derivative works, counterparts, extensions and
renewals of any of the foregoing, (iii) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present and future infringements, violations or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present and future infringements, violations or misappropriations of any of the
foregoing and (v) all rights corresponding to any of the foregoing throughout
the world. “Excluded Accounts” means, (i) any Deposit Account or Securities
Account established, maintained and used solely to hold cash collateral securing
Indebtedness or other obligations, to the extent permitted by the Credit
Agreement or (ii) any Deposit Account (A) established, maintained and used
solely for the purpose of serving as an escrow account, custodial account or as
a fiduciary or trust account in favor of a third party, and if the contract or
other agreement establishing or otherwise relating to such account prohibits the
valid grant of a Lien therein to the Administrative Agent (or if the grant of
such a Lien would violate such contract or agreement) and such prohibition or
violation has not been or is not waived or the consent of the other party to
such contract or other agreement has not been or is not otherwise obtained or
(B) with an average monthly balance of less than $5,000 with respect to any
single Deposit Account, not to exceed $25,000 in the aggregate at any time for
all Deposit Accounts that are Excluded Accounts pursuant to this clause (B).
“Excluded Property” has the meaning provided in Section 2 hereof. “Government
Contract” means a contract between any Grantor and an agency, department or
instrumentality of the United States or any state, municipal or local
Governmental Authority located in the United States or all obligations of any
such Governmental Authority arising under any 2 4828-1542-5361_6

GRAPHIC [g75951ki39i002.gif]

 


Account now or hereafter owing by any such Governmental Authority, as Account
Debtor, to any Grantor. “Intellectual Property” means, collectively, all of the
following of any Grantor: (i) all systems software and applications software
(including source code and object code), all documentation for such software,
including, without limitation, user manuals, flowcharts, functional
specifications, operations manuals, and all formulas, processes, ideas and
know-how embodied in any of the foregoing, (ii) concepts, discoveries,
improvements and ideas, know-how, technology, reports, design information, trade
secrets, practices, specifications, test procedures, maintenance manuals,
research and development, inventions (whether or not patentable), blueprints,
drawings, data, customer lists, catalogs, and all physical embodiments of any of
the foregoing, (iii) Patents and Patent Licenses, Copyrights and Copyright
Licenses, Trademarks and Trademark Licenses and (iv) other agreements with
respect to any rights in any of the items described in the foregoing clauses
(i), (ii), and (iii). “Issuer” means the issuer of any Pledged Equity, provided,
that, in no event shall any Excluded Subsidiary be considered an “Issuer”.
“Material Agreements” means: (a) all of each Grantor’s rights, titles, and
interests in, to, and under those contracts listed on Schedule 1, including all
rights of each Grantor to receive moneys due and to become due under or pursuant
to any Material Agreement; (b) all rights of each Grantor to receive Proceeds of
any insurance, indemnity, warranty, or guaranty with respect to any Material
Agreement; (c) all claims of each Grantor for damages arising out of or for
breach of, default under, or termination of any Material Agreement; and (d) all
rights of each Grantor to compel performance and otherwise exercise all rights
and remedies under any Material Agreement. “Patent License” means any agreement,
now or hereafter in existence, providing for the grant by, or to, any Grantor of
any rights (including, without limitation, the right for a party to be
designated as an owner and/or to enforce, defend, make, have made, make
improvements, manufacture, use, sell, import, export, and require joinder in
suit and/or receive assistance from another party) covered in whole or in part
by a Patent. “Patents” means collectively, all of the following of any Grantor:
(i) all patents, all inventions and patent applications anywhere in the world,
(ii) all improvements, counterparts, reissues, divisional, re-examinations,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing and improvements thereon, (iii) all income, royalties, damages or
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing, including, without limitation, damages or
payments for past, present or future infringements, violations or
misappropriations of any of the foregoing, (iv) the right to sue for past,
present and future infringements, violations or misappropriations of any of the
foregoing and (v) all rights corresponding to any of the foregoing throughout
the world. “Permitted Liens” means any liens permitted pursuant to Section 7.01
of the Credit Agreement. “Pledged Equity” means, with respect to each Grantor,
(i) 100% of the issued and outstanding Equity Interests of each Subsidiary of
such Grantor that is not an Excluded Subsidiary, including the Equity Interests
of the Subsidiaries owned by such Grantor as set forth on Schedule 1 attached
hereto (as updated from time to time in accordance with Section 6.12 of the
Credit Agreement), in each case together with the certificates (or other
agreements or 3 4828-1542-5361_6

GRAPHIC [g75951ki39i003.gif]

 


instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following: (1) all Equity Interests representing a dividend
thereon, or representing a distribution or return of capital upon or in respect
thereof, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder thereof, or otherwise in respect thereof; and (2) in the event of any
consolidation or merger involving any Issuer and in which such Issuer is not the
surviving Person, all shares of each class of the Equity Interests of the
successor Person formed by or resulting from such consolidation or merger, to
the extent that such successor Person is a direct Subsidiary of a Grantor and
such Person is not an Excluded Subsidiary. “Secured Obligations” means any and
all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of Borrower and any other Grantor to the Secured Parties arising
under the Credit Agreement, the other Loan Documents, and the Secured Hedge
Agreements (including all renewals, extensions, modifications, amendments, and
restatements thereof and all costs, attorneys’ fees and expenses incurred by any
Secured Party in connection with the collection or enforcement thereof).
“Trademark License” means any agreement, now or hereafter in existence,
providing for the grant by, or to, any Grantor of any rights in (including,
without limitation, the right for a party to be designated as an owner and/or to
enforce, defend, use, mark, police, and require joinder in suit and/or receive
assistance from another party) covered in whole, or in part, by a Trademark.
“Trademarks” means, collectively, all of the following of any Grantor: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, internet domain names, trade styles, service marks,
logos, other business identifiers, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each United States application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in the world, (ii) all
counterparts, extensions and renewals of any of the foregoing, (iii) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements,
violations, dilutions or misappropriations of any of the foregoing, (iv) the
right to sue for past, present or future infringements, violations, dilutions or
misappropriations of any of the foregoing and (v) all rights corresponding to
any of the foregoing (including the goodwill) throughout the world. “UCC” means
the Uniform Commercial Code as in effect from time to time in the state of New
York except as such term may be used in connection with the perfection of the
Collateral and then the applicable jurisdiction with respect to such affected
Collateral shall apply. “USPTO” means the United States Patent and Trademark
Office. “Vehicles” means all cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title under the
laws of any state, all tires and all other appurtenances to any of the
foregoing. 4 4828-1542-5361_6

GRAPHIC [g75951ki39i004.gif]

 


“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements. “Work” means any work that is subject to copyright
protection pursuant to Title 17 of the United States Code. 2. Grant of Security
Interest in the Collateral. To secure the prompt payment and performance in full
when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Grantor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts; (b) all cash, currency and Cash Equivalents;
(c) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper); (d) all Commercial Tort Claims set forth on Schedule 1 attached hereto
(as updated from time to time); (e) all Deposit Accounts; (f) all Documents; (g)
all Equipment; (h) all Fixtures; (i) all General Intangibles; (j) all Goods; (k)
all Instruments; (l) all Intellectual Property; (m) all Inventory; (n) all
Investment Property; (o) all Letter-of-Credit Rights; (p) all Material
Agreements; (q) all Payment Intangibles; (r) all Pledged Equity; (s) all
Securities Accounts; (t) all Software; (u) all Supporting Obligations; (v) all
Vehicles; (w) all books and records pertaining to the Collateral; (x) all
Accessions and all Proceeds and products of any and all of the foregoing; and
(y) all other personal property of any kind or type whatsoever now or hereafter
owned by such Grantor or as to which such Grantor now or hereafter has the power
to transfer interest therein. Notwithstanding anything to the contrary contained
herein, the security interests granted under this Agreement shall not extend to
any of the following (collectively, “Excluded Property”): (a) any General
Intangible, permit, lease, license, contract or other Instrument of a Grantor to
the extent the grant of a security interest in such General Intangible, permit,
lease, license, contract or other Instrument in the manner contemplated by this
Agreement, under the terms thereof or under applicable Law, is prohibited, or
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Grantor’s rights, titles
and interests thereunder (including upon the giving of notice or the lapse of
time or both); (b) any assets now or hereafter leased to a Person pursuant to a
Key Money Investment and that is pledged or becomes pledged to secure any
Indebtedness of such Person or is otherwise subject to any restriction on being
pledged by the holder of such Indebtedness, including as of the date hereof, all
assets owned by Ashford Pav Leasing LLC; (c) the Equity Interests issued by any
Excluded Subsidiary; (d) the Hospitality Prime Advisory Agreement and the
Hospitality Trust Advisory Agreement; (e) any United States intent-to-use
trademark applications to the extent that, and solely during the period in which
the grant of a security interest therein would impair the validity or
enforceability of or render void or result in the cancellation of, any
registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral; (f) any Excluded Accounts; (g) any property that is
subject to a Permitted Lien securing purchase money indebtedness or capital
lease obligations, in each case, if the contract or other agreement providing
for such Indebtedness or capital lease obligation prohibits the valid grant of a
Lien therein or in such assets to the Administrative Agent and such prohibition
has not been or is not waived or the consent of the other party to such contract
or other agreement has not been or is not otherwise obtained; or 5
4828-1542-5361_6

GRAPHIC [g75951ki39i005.gif]

 


(h) any other assets or property as to which the Administrative Agent determines
in its sole discretion that the costs of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Secured Parties
afforded thereby; provided, however, that (i) any such limitation described in
this paragraph on the security interests granted hereunder shall only apply to
the extent that any such prohibition or right to terminate or accelerate or
alter the Grantor’s rights could not be rendered ineffective pursuant to the UCC
(including Sections 9-406, 9-407 and 9-408 thereof) or any other applicable Law
(including Debtor Relief Laws) or principles of equity, (ii) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, General Intangible, permit,
lease, license, contract or other Instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder, (iii) the foregoing exclusions shall in no
way be construed to limit, impair, or otherwise affect the Administrative
Agent’s continuing security interests in and Liens upon any rights or interests
of any Grantor in or to (1) monies due or to become due under or in connection
with any described contract, lease, permit, license, license agreement,
agreement (including each of the Hospitality Prime Advisory Agreement and the
Hospitality Trust Advisory Agreement), assets, or equity interests (including
any Accounts or other receivables and general intangibles), or (2) any proceeds
from the collection, sale, license, lease, or other dispositions of any such
contract, lease, permit, license, license agreement, agreement, assets, or
equity interests, and (iv) to the extent severable, “Collateral” will include
any portion of such contract, lease, permit, license, license agreement,
agreement, assets, or equity interests subject thereto that does not result in
such prohibition. The Grantors and the Administrative Agent, on behalf of the
Secured Parties, hereby acknowledge and agree that the security interest created
hereby in the Collateral (a) constitutes continuing collateral security for all
of the Secured Obligations, whether now existing or hereafter arising and (b) is
not to be construed as an assignment of any Intellectual Property.
Notwithstanding anything to the contrary, the Grantors and the Administrative
Agent, on behalf of the Secured Parties, hereby acknowledge and agree that (i)
no representation, warranty or covenant contained in this Agreement shall apply
to any Excluded Property and (ii) references herein to any asset or definition
included in the Collateral shall be deemed to exclude any Excluded Property. 3.
Representations and Warranties. Each Grantor hereby represents and warrants to
the Administrative Agent, for the benefit of the Secured Parties that: (a)
Ownership. Each Grantor is the legal and beneficial owner of its Collateral and
has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Grantor. (b) Security
Interest/Priority. This Agreement creates a valid security interest in favor of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral of such Grantor and, when properly perfected by filing, shall
constitute a valid and perfected, first priority security interest in such
Collateral (including all uncertificated Pledged Equity consisting of
partnership or limited liability company interests that do not constitute
Securities), to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement, except to perfect Permitted Liens. The taking
possession by the Administrative Agent of the certificated securities (if any)
evidencing the Pledged Equity and all other Instruments constituting Collateral
will perfect and establish the first priority of the Administrative Agent’s
security interest in all the Pledged Equity evidenced by such certificated 6
4828-1542-5361_6

GRAPHIC [g75951ki39i006.gif]

 


securities and such Instruments. With respect to any Collateral consisting of a
Deposit Account, Securities Entitlement or held in a Securities Account, upon
execution and delivery by the applicable Grantor, the applicable Securities
Intermediary and the Administrative Agent of an agreement granting control to
the Administrative Agent over such Collateral, the Administrative Agent shall
have a valid and perfected, first priority security interest in such Collateral.
(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm Products, (iv)
Manufactured Homes, (v) standing timber, (vi) an aircraft, airframe, aircraft
engine or related property, (vii) an aircraft leasehold interest, (viii) a
Vessel or (ix) any other interest in or to any of the foregoing. (d) Accounts.
(i) Each Account of the Grantors and the papers and documents relating thereto
are genuine and in all material respects what they purport to be, (ii) each
Account arises out of (A) a bona fide sale of goods sold and delivered by such
Grantor (or is in the process of being delivered) or (B) services theretofore
actually rendered by such Grantor to, the account debtor named therein, (iii) no
Account of a Grantor is evidenced by any Instrument or Chattel Paper unless such
Instrument or Chattel Paper, to the extent requested by the Administrative
Agent, has been endorsed over and delivered to, or submitted to the control of,
the Administrative Agent, (iv) no surety bond was required or given in
connection with any Account of a Grantor or the contracts or purchase orders out
of which they arose, (v) the right to receive payment under each Account is
assignable and (vi) no Account Debtor has any defense, set-off, claim or
counterclaim against any Grantor that can be asserted against the Administrative
Agent, whether in any proceeding to enforce the Administrative Agent’s rights in
the Collateral otherwise, except defenses, setoffs, claims or counterclaims that
are not, in the aggregate, material to the value of the Accounts. (e) Equipment
and Inventory. With respect to any Equipment and/or Inventory of a Grantor, each
such Grantor has exclusive possession and control of such Equipment and
Inventory of such Grantor except for (i) Equipment leased by such Grantor as a
lessee, (ii) Equipment or Inventory in transit with common carriers or (iii)
Equipment and/or Inventory in the possession or control of a warehouseman,
bailee or any agent or processor of such Grantor to the extent such Grantor has
complied with Section 4(e). No Inventory of a Grantor is held by a Person other
than a Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement. Collateral consisting of Inventory is of good and
merchantable quality, free from defects. None of such Inventory is subject to
any licensing, Patent, Trademark, trade name or Copyright with any Person that
restricts any Grantor’s ability to use, manufacture, lease, sell or otherwise
dispose of such Inventory. The completion of the manufacturing process of such
Inventory by a Person other than the applicable Grantor would be permitted under
any contract to which such Grantor is a party or to which the Inventory is
subject. (f) Authorization of Pledged Equity. All Pledged Equity (i) is duly
authorized and validly issued, (ii) is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person, (iii)
is beneficially owned as of record by a Grantor and (iv) constitute all the
issued and outstanding shares of all classes of the equity of such Issuer issued
to such Grantor. (g) No Other Equity Interests, Instruments, Etc. As of the
Closing Date, (i) no Grantor owns any certificated Equity Interests in any
Subsidiary that are required to be pledged and delivered to the Administrative
Agent hereunder except as set forth on Schedule 1 hereto (as updated from time
to time), and (ii) no Grantor holds any Instruments, Documents or Tangible
Chattel Paper required to be pledged and delivered to the Administrative Agent
pursuant to Section 4(c)(i) of this Agreement other than as set forth on
Schedule 1 hereto (as updated from 7 4828-1542-5361_6

GRAPHIC [g75951ki39i007.gif]

 


time to time). All such certificated securities, Instruments, Documents and
Tangible Chattel Paper have been delivered to the Administrative Agent to the
extent (A) requested by the Administrative Agent or (B) as required by the terms
of this Agreement and the other Loan Documents. (h)Partnership and Limited
Liability Company Interests. Except as previously disclosed to the
Administrative Agent, none of the Collateral consisting of an interest in a
partnership or a limited liability company (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset. (i) Contracts; Agreements;
Licenses. Except as set forth on Schedule 3(i), no Grantor has any Material
Agreements which are non-assignable by their terms, or as a matter of law, or
which prevent the granting of a security interest therein. (j) notice to, or
Consents; Etc. No approval, consent, exemption, authorization or other action
by, filing with, any Governmental Authority or any other Person (including,
without limitation, any stockholder, member or creditor of such Grantor), is
necessary or required for (i) the grant by such Grantor of the security interest
in the Collateral granted hereby or for the execution, delivery or performance
of this Agreement by such Grantor, (ii) the perfection of such security interest
(to the extent such security interest can be perfected by filing under the UCC,
the granting of control (to the extent required under Section 4(c) hereof) or by
filing an appropriate notice with the USPTO or the United States Copyright
Office) or (iii) the exercise by the Administrative Agent or the Secured Parties
of the rights and remedies provided for in this Agreement (including, without
limitation, as against any Issuer), except for (A) the filing or recording of
UCC financing statements or other filings under the Assignment of Claims Act,
(B) the filing of appropriate notices with the USPTO and the United States
Copyright Office, (C) obtaining control to perfect the Liens created by this
Agreement (to the extent required under Section 4(c) hereof), (D) such actions
as may be required by Laws affecting the offering and sale of securities or,
with respect to clause (iii) above, such consents or other actions as may be
required in any “transfer” or “change of control” provision or similar change in
ownership provision in any Advisory Agreement or in the organizational documents
of any Issuer, (E) consents, authorizations, filings or other actions which have
been obtained or made, and (F) as may be required with respect to Vehicles
registered under a certificate of title. (k) Commercial Tort Claims. As of the
Closing Date, no Grantor has any Commercial Tort Claims other than as set forth
on Schedule 2 attached hereto. (l) Copyrights, Patents and Trademarks. (i) All
Intellectual Property of such Grantor that is reasonably necessary for the
operation of such Grantor’s business is valid, subsisting, unexpired,
enforceable and has not been abandoned. (ii) No holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
question the validity of any Intellectual Property of any Grantor that is
reasonably necessary for the operation of such Grantor’s business. 8
4828-1542-5361_6

GRAPHIC [g75951ki39i008.gif]

 


(iii) All applications pertaining to the Copyrights, Patents and Trademarks of
each Grantor have been duly and properly filed, and all registrations or letters
pertaining to such Copyrights, Patents and Trademarks have been duly and
properly filed and issued. (iv) No Grantor has made any assignment or agreement
in conflict with the security interest in the Intellectual Property of any
Grantor hereunder. (v) Each Grantor owns or possesses the right to use, all of
the Intellectual Property that is reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person except to the extent the absence of any such rights could not reasonably
be expected to have a Material Adverse Effect. (vi) To the best knowledge of
each Grantor, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed by any Grantor or any of its Subsidiaries infringes upon any rights
held by any other Person. (vii) No proceeding, claim or litigation regarding any
of the foregoing is pending or, to the best knowledge of such Grantor,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. (m)Material Agreements. All Material
Agreements to which each Grantor is a party are set forth on Schedule 1. True
and correct copies of all such Material Agreements have been furnished to
Administrative Agent. Each Material Agreement is in full force and effect; there
have been no amendments, modifications, or supplements to any Material Agreement
of which Administrative Agent has not been advised in writing; and no Grantor is
in default under or with respect to any Material Agreement, and to the Parent’s,
the Borrower’s and Advisor’s knowledge, no breach or default or event that with
the giving of notice or passage of time would constitute a breach or default has
occurred and is continuing under any Material Agreement. Except as set forth on
Schedule 3(i), to Material Agreement prohibits assignment (except any such
prohibition where the counter-party has provided its consent) or requires
consent of or notice to any person in connection with the assignment to
Administrative Agent hereunder, except such as has been given or made. 4.
Covenants. Each Grantor covenants that such Grantor shall: (a) Maintenance of
Perfected Security Interest; Further Information. (i)Maintain the security
interest created by this Agreement as a first priority perfected security
interest (subject only to Permitted Liens) and shall defend such security
interest against the claims and demands of all Persons whomsoever (other than
the holders of Permitted Liens). (ii) From time to time furnish to the
Administrative Agent upon the Administrative Agent’s or any Lender’s reasonable
request, statements and schedules further identifying and describing the assets
and property of such Grantor and such other reports in connection therewith as
the Administrative Agent or such Lender may reasonably request, all in
reasonable detail. (b) Required Notifications.Each Grantor shall promptly notify
the Administrative Agent, in writing, of: (i) any Lien (other than Permitted
Liens) on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder and 9
4828-1542-5361_6

GRAPHIC [g75951ki39i009.gif]

 


(ii) the occurrence of any other event which could reasonably be expected to
have a material impairment on the aggregate value of the Collateral or on the
security interests created hereby. (c) Perfection through Possession and
Control. (i) If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper or Supporting Obligation, or if any property constituting Collateral shall
be stored or shipped subject to a Document, ensure that such Instrument,
Tangible Chattel Paper, Supporting Obligation or Document is either in the
possession of such Grantor at all times or, if requested by the Administrative
Agent to perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the
Administrative Agent. Such Grantor shall, if reasonably requested by the
Administrative Agent, ensure that any Collateral consisting of Tangible Chattel
Paper is marked with a legend acceptable to the Administrative Agent indicating
the Administrative Agent’s security interest in such Tangible Chattel Paper. To
the extent the value of all certificated securities, Instruments, Documents,
Supporting Obligation and Tangible Chattel Paper not in the possession of the
Administrative Agent exceeds $150,000, the Grantors shall deliver such
certificated securities, Instruments, Documents, Supporting Obligations and
Tangible Chattel Paper to the Administrative Agent so that the value of all
certificated securities, Instruments, Documents, Supporting Obligations and
Tangible Chattel Paper not in the possession of the Administrative Agent does
not exceed $150,000. (ii) Deliver to the Administrative Agent promptly upon the
receipt thereof by or on behalf of a Grantor, all certificates and instruments
constituting Certificated Securities or Pledged Equity. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Grantor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A hereto or other form acceptable to the
Administrative Agent. (iii) If any Collateral shall consist of Deposit Accounts,
Electronic Chattel Paper, Letter-of-Credit Rights, Securities Accounts or
uncertificated Investment Property, execute and deliver (and, with respect to
any Collateral consisting of a Securities Account or uncertificated Investment
Property, cause the Securities Intermediary or the Issuer, as applicable, with
respect to such Investment Property to execute and deliver) to the
Administrative Agent all control agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purposes
of obtaining and maintaining Control of such Collateral; provided, however, no
such control agreements, assignments, instruments or other documents shall be
required with respect to Excluded Accounts. (d) Filing of Financing Statements,
Notices, etc. Each Grantor shall execute and deliver to the Administrative Agent
and/or file such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary or appropriate (i) to
assure to the Administrative Agent its security interests hereunder, including
(A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, including, without limitation,
financing statements 10 4828-1542-5361_6

GRAPHIC [g75951ki39i010.gif]

 


(including continuation statements), (B) with regard to Copyrights, a Notice of
Grant of Security Interest in Copyrights substantially in the form of Exhibit B
or other form acceptable to the Administrative Agent, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
USPTO substantially in the form of Exhibit C or other form acceptable to the
Administrative Agent and (D) with regard to Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the USPTO substantially in the
form of Exhibit D or other form acceptable to the Administrative Agent, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.
Furthermore, each Grantor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Grantor’s attorney in fact with full
power and for the limited purpose to prepare and file (and, to the extent
applicable, sign) in the name of such Grantor any financing statements, or
amendments and supplements to financing statements, renewal financing
statements, notices or any similar documents which in the Administrative Agent’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until the
termination of all Commitments and repayment in full of all Obligations. Each
Grantor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. (e) Collateral Held by Warehouseman, Bailee, etc. (i) If any
Collateral with a value in excess of $10,000 at any single location (not to
exceed $50,000 in the aggregate) is at any time in the possession or control of
a warehouseman, bailee or any agent or processor of such Grantor, such Grantor
shall notify the Administrative Agent of such possession, and, if requested by
Administrative Agent, such Grantor shall (A) notify such Person in writing of
the Administrative Agent’s security interest for the benefit of the Secured
Parties in such Collateral, (B) instruct such Person to hold all such Collateral
for the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (C) unless otherwise consented to in writing by the
Administrative Agent, obtain (1) a written acknowledgment from such Person that
it is holding such Collateral for the benefit of the Administrative Agent and
(2) such other documentation required by the Administrative Agent (including,
without limitation, subordination and access agreements). (ii)Perfect and
protect such Grantor’s ownership interests in all Inventory stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required by the
UCC to notify any prior creditors of the consignee of the consignment
arrangement, and taking such other actions as may be appropriate to perfect and
protect such Grantor’s interests in such inventory under Section 2-326, Section
9-103, Section 9-324 and Section 9-505 of the UCC or otherwise, which such
financing statements filed pursuant to this Section shall be assigned to the
Administrative Agent, for the benefit of the Secured Parties. (f) Treatment of
Accounts. Not grant or extend the time for payment of any Account, or compromise
or settle any Account for less than the full amount thereof, or release any
person or property, in whole or in part, from payment thereof, or amend,
supplement or modify any Account in any manner that could reasonably be likely
to adversely affect the value thereof, or allow any credit or discount thereon,
other than as normal and customary in the ordinary course of a Grantor’s 11
4828-1542-5361_6

GRAPHIC [g75951ki39i011.gif]

 


business. Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any Account with a face value in excess
of $10,000. (g)Commercial Tort Claims. Execute and deliver such statements,
documents and notices and do and cause to be done all such things as may be
reasonably required by the Administrative Agent, or required by Law to create,
preserve, perfect and maintain the Administrative Agent’s security interest in
any Commercial Tort Claims initiated by or in favor of any Grantor. (h)
Inventory. With respect to the Inventory of each Grantor: (i) At all times
maintain inventory records reasonably satisfactory to the Administrative Agent,
keeping correct and accurate records itemizing and describing the kind, type,
quality and quantity of Inventory and such Grantor’s cost therefore in a manner
consistent with past practice. (ii)Produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable Laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto). (i) Books and Records. If
reasonably requested by the Administrative Agent, mark its books and records
(and shall cause the Issuer of the Pledged Equity to mark its books and records)
to reflect the security interest granted pursuant to this Agreement. (j) Nature
of Collateral. At all times maintain the Collateral as personal property and not
affix any of the Collateral to any real property in a manner which would change
its nature from personal property to real property or a Fixture to real
property, unless the Administrative Agent shall have a perfected Lien on such
Fixture or real property. (k) Companies. Issuance or Acquisition of Equity
Interests in Partnerships or Limited Liability (i) Not without promptly
executing and delivering, or causing to be executed and delivered, to the
Administrative Agent such agreements, documents and instruments as the
Administrative Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(A) is dealt in or traded on a securities exchange or in a securities market,
(B) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (C) is an investment company security, (D) is held in a Securities
Account or (E) constitutes a Security or a Financial Asset. (ii) Without the
prior written consent of the Administrative Agent, no Grantor will (A) vote to
enable, or take any other action to permit, any applicable Issuer to issue any
Investment Property or Equity Interests constituting partnership or limited
liability company interests, except for those additional Investment Property or
Equity Interests constituting partnership or limited liability company interests
that will be subject to the security interest granted herein in favor of the
Secured Parties, or (B) enter into any agreement or undertaking, except in
connection with a Disposition permitted under Section 7.05 of the Credit
Agreement, restricting the right or ability of such Grantor or 12
4828-1542-5361_6

GRAPHIC [g75951ki39i012.gif]

 


the Administrative Agent to sell, assign or transfer any Investment Property or
Pledged Equity or Proceeds thereof. The Grantors will defend the right, title
and interest of the Administrative Agent in and to any Investment Property and
Pledged Equity against the claims and demands of all Persons whomsoever. (iii)
If any Grantor shall become entitled to receive or shall receive (A) any
Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (B) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent, on behalf of the Secured Parties,
in accordance with the terms hereof. (l) Intellectual Property. (i) Not do any
act or omit to do any act whereby any material Copyright may become invalidated
and (A) not do any act, or omit to do any act, whereby any material Copyright
may become injected into the public domain; (B) notify the Administrative Agent
immediately if it knows that any material Copyright may become injected into the
public domain or of any materially adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any court or tribunal in the United States or any other country)
regarding a Grantor’s ownership of any such Copyright or its validity; (C) take
all necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
of each material Copyright owned by a Grantor and to maintain each registration
of each material Copyright owned by a Grantor including, without limitation,
filing of applications for renewal where necessary; and (D) promptly notify the
Administrative Agent of any material infringement, misappropriation, dilution or
impairment of any Copyright of a Grantor of which it becomes aware and take such
actions as it shall reasonably deem appropriate under the circumstances to
protect such Copyright, including, where appropriate, the bringing of suit for
infringement, dilution or impairment or seeking injunctive relief and seeking to
recover any and all damages for such infringement, misappropriation, dilution or
impairment. (ii) Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Grantor hereunder, except as
otherwise permitted by the Credit Agreement. (iii) (A) Continue to use each
material Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such material Trademark in full force free from any claim of
abandonment for non-use, (B) maintain as in the past the quality of products and
services offered under such Trademark, (C) employ such Trademark with the
appropriate notice of registration, if applicable, (D) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent, for the benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this 13 4828-1542-5361_6

GRAPHIC [g75951ki39i013.gif]

 


Agreement, and (E) not (and not permit any licensee or sublicensee thereof to)
do any act or omit to do any act whereby any such material Trademark may become
invalidated. (iv) Not do any act, or omit to do any act, whereby any material
Patent may become abandoned or dedicated, except as otherwise permitted by the
Credit Agreement. (v) Notify the Administrative Agent and the Secured Parties
promptly if it knows that any application or registration relating to any
material Patent or Trademark has become abandoned or dedicated, or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the USPTO or any court or tribunal in any country) regarding such Grantor
ownership of any Patent or Trademark or its right to register the same or to
keep and maintain the same. (vi) Take all reasonable and necessary steps,
including, without limitation, in any proceeding before the USPTO, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability. (vii) Promptly notify the
Administrative Agent and the Secured Parties after it learns that any material
Patent or Trademark included in the Collateral is infringed, misappropriated,
diluted or impaired by a third party and promptly sue for infringement,
misappropriation, dilution or impairment, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation, dilution or impairment, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark. (viii) Not make any assignment or agreement in conflict with the
security interest in the Patents or Trademarks of each Grantor hereunder (except
as permitted by the Credit Agreement). (ix) Grants to the Administrative Agent a
royalty free license to use such Grantor’s Intellectual Property in connection
with the enforcement of the Administrative Agent’s rights hereunder, but only to
the extent any license or agreement granting such Grantor rights in such
Intellectual Property do not prohibit such use by the Administrative Agent.
Notwithstanding the foregoing, the Grantors may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to their businesses. For purposes of this
Section, a “material” Copyright, Patent or Trademark shall mean a Copyright,
Patent or Trademark that is reasonably necessary for the operation of such
Grantor’s business. (m) Equipment. Maintain each item of Equipment in good
working order and condition (reasonable wear and tear and obsolescence
excepted). (n)Government Contracts. Promptly notify the Administrative Agent, in
writing, if it enters into any contract with a Governmental Authority under
which such Governmental 14 4828-1542-5361_6

GRAPHIC [g75951ki39i014.gif]

 


Authority, as account debtor, owes a monetary obligation to any Grantor under
any Account in an amount greater than $200,000. (o) Vehicles. Upon the request
of the Administrative Agent upon the occurrence and during the continuance of an
Event of Default, file or cause to be filed in each office in each jurisdiction
which the Administrative Agent shall deem reasonably advisable to perfect its
Liens on the Vehicles, all applications for certificates of title or ownership
(and any other necessary documentation) indicating the Administrative Agent’s
first priority Lien on the Vehicle (subject to any Permitted Liens) covered by
such certificate. (p) Internet Property Rights. With respect to its rights,
titles and interests in and to any internet domain names or registration rights
relating thereto, and any internet websites or the content thereof
(collectively, “Internet Property Rights”) whether now existing or hereafter
created or acquired and wheresoever located, each Grantor shall cause to be
delivered to the Administrative Agent an undated transfer document with respect
to each of its internet domain names, duly executed in blank by such Grantor and
in the form required by the applicable internet domain name registrar,
sufficient to effect the transfer of each internet domain name to the transferee
thereof named in such transfer form upon delivery to such registrar. (q) Further
Assurances. (i)Promptly upon the request of the Administrative Agent and at the
sole expense of the Grantors, duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (A) the assignment of any
Material Agreement which constitutes Collateral, (B) with respect to Government
Contracts which constitute Collateral, assignment agreements and notices of
assignment, in form and substance satisfactory to the Administrative Agent, duly
executed by any Grantors party to such Government Contract in compliance with
the Assignment of Claims Act (or analogous state applicable Law), and (C) all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may reasonably request and as may
be required by law in connection with the obtaining of any consent, approval,
registration, qualification, or authorization of any Person deemed necessary or
appropriate for the effective exercise of any rights under this Agreement;
provided that no Grantor shall be required to take any action to perfect a
security interest in any Collateral that the Administrative Agent reasonably
determines in its sole discretion that the costs and burdens to the Grantors of
perfecting a security interest in such Collateral (including any applicable
stamp, intangibles or other taxes) are excessive in relation to value to the
Lenders afforded thereby. (ii) From time to time, promptly furnish such updates
to the information disclosed pursuant to this Agreement and the Credit
Agreement, including any Schedules hereto or thereto, if any information therein
shall become inaccurate or incomplete. 5. Authorization to File Financing
Statements. Each Grantor hereby authorizes the Administrative Agent to prepare
and file such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem necessary or appropriate in
order to perfect and maintain the security interests granted hereunder in
accordance with the UCC, which such financing statements may describe the
Collateral in the 15 4828-1542-5361_6

GRAPHIC [g75951ki39i015.gif]

 


same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired.” 6. Advances. On
failure of any Grantor to perform any of the covenants and agreements contained
herein or in any other Loan Document, the Administrative Agent may, at its sole
option and in its sole discretion, perform the same and in so doing may expend
such sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security hereof or which may be compelled to make by operation of Law. All
such sums and amounts so expended shall be repayable by the Grantors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
Default or Event of Default. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP. 7. Remedies. (a)General Remedies.Upon the
occurrence of an Event of Default and during continuation thereof, the
Administrative Agent on behalf of the Secured Parties shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by any applicable Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the UCC of the jurisdiction applicable to the affected
Collateral), the rights and remedies of a secured party under the UCC
(regardless of whether the UCC is the law of the jurisdiction where the rights
and remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further, the Administrative Agent may, with or without
judicial process or the aid and assistance of others, (i) enter on any premises
on which any of the Collateral may be located and, without resistance or
interference by the Grantors, take possession of the Collateral, (ii) dispose of
any Collateral on any such premises, (iii) require the Grantors to assemble and
make available to the Administrative Agent at the expense of the Grantors any
Collateral at any place and time designated by the Administrative Agent which is
reasonably convenient to both parties, (iv) remove any Collateral from any such
premises for the purpose of effecting sale or other disposition thereof, (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Grantors hereby waives to the fullest extent permitted by
Law, at any place and time or times, sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels any or
all Collateral held by or for it at public or private sale (which in the case of
a private sale of Pledged Equity, shall be to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more 16 4828-1542-5361_6

GRAPHIC [g75951ki39i016.gif]

 


parcels, for money, upon credit or otherwise, at such prices and upon such terms
as the Administrative Agent deems advisable, in its sole discretion (subject to
any and all mandatory legal requirements) and/or (vi) complete and tender each
internet domain name transfer document in its own name, place and stead of the
Grantor in order to effect the transfer of any internet domain name
registration, either to the Administrative Agent or to another transferee, as
the case may be and maintain, obtain access to, and continue to operate, in its
own name or in the name, place and stead of such Grantor, such Grantor’s
internet website and the contents thereof, and all related advertising, linking
and technology licensing and other contractual relationships, in each case in
connection with the maintenance, preservation, operation, sale or other
disposition of the Collateral or for any other purpose permitted under the Loan
Documents or by applicable Law. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
Issuer of such securities to register such securities for public sale under the
Securities Act of 1933. The Administrative Agent or any other Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by applicable Law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold. Neither the Administrative
Agent’s compliance with applicable Law nor its disclaimer of warranties relating
to the Collateral shall be considered to adversely affect the commercial
reasonableness of any sale. To the extent the rights of notice cannot be legally
waived hereunder, each Grantor agrees that any requirement of reasonable notice
shall be met if such notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to the Borrower in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least 10 days before the time of sale
or other event giving rise to the requirement of such notice. Each Grantor
further acknowledges and agrees that any offer to sell any Pledged Equity which
has been (A) publicly advertised on a bona fide basis in a newspaper or other
publication of general circulation in the financial community of New York, New
York (to the extent that such offer may be advertised without prior registration
under the Securities Act of 1933), or (B) made privately in the manner described
above shall be deemed to involve a “public sale” under the UCC, notwithstanding
that such sale may not constitute a “public offering” under the Securities Act
of 1933, and the Administrative Agent may, in such event, bid for the purchase
of such securities. The Administrative Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. To the extent permitted by applicable Law, any Secured Party may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place. To the
extent permitted by applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder except to the extent
any such claims, damages or demands result solely from the gross negligence or
willful misconduct of the Administrative Agent or any other Secured Party as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in each case against whom such claim is asserted. Each Grantor
agrees that the internet shall constitute a “place” for purposes of Section
9-610(b) of the UCC and that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a 17 4828-1542-5361_6

GRAPHIC [g75951ki39i017.gif]

 


commercially reasonable sale (including as to method, terms, manner, and time)
within the meaning of Section 9-610 of the UCC. (b) Remedies Relating to
Accounts. (i) During the continuation of an Event of Default, whether or not the
Administrative Agent has exercised any or all of its rights and remedies
hereunder, (A) each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors and
parties to the Material Contracts subject to a security interest hereunder that
such Accounts and the Material Contracts have been assigned to the
Administrative Agent, for the benefit of the Secured Parties (to the extent
provided hereunder), and promptly upon request of the Administrative Agent,
instruct all account debtors to remit all payments in respect of Accounts to a
mailing location selected by the Administrative Agent and (B) the Administrative
Agent shall have the right to enforce any Grantor’s rights against its customers
and account debtors, and the Administrative Agent or its designee may notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of a
Grantor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the Administrative Agent in the Accounts. (ii) Each Grantor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Grantor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein. Neither the
Administrative Agent nor the Secured Parties shall have any liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. (iii) During the continuation of
an Event of Default, (A) the Administrative Agent shall have the right, but not
the obligation, to make test verifications of the Accounts in any manner and
through any medium that it reasonably considers advisable, and the Grantors
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications, (B) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (C) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts. (iv) Upon the occurrence of an Event of Default and during
continuation thereof, and upon the request of the Administrative Agent, each
Grantor shall forward to the Administrative Agent, on the last Business Day of
each week, deposit slips related to all cash, money, checks or any other similar
items of payment received by the Grantor during such week, and, if requested by
the Administrative Agent, copies of such checks or any 18 4828-1542-5361_6

GRAPHIC [g75951ki39i018.gif]

 


other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance satisfactory to the
Administrative Agent. (c)Deposit Accounts/Securities Accounts. Upon the
occurrence of an Event of Default and during continuation thereof, the
Administrative Agent may prevent withdrawals or other dispositions of funds in
Deposit Accounts and Securities Accounts subject to control agreements or held
with any Secured Party. (d) Investment Property/Pledged Equity. Upon the
occurrence of an Event of Default and during the continuation thereof: the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or distributions made in respect of any Investment Property or Pledged
Equity or other Proceeds paid in respect of any Investment Property or Pledged
Equity, and any or all of any Investment Property or Pledged Equity may, at the
option of the Administrative Agent, be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (i) all voting, corporate and other rights pertaining to
such Investment Property, or any such Pledged Equity at any meeting of
shareholders, partners or members of the relevant Issuers or otherwise and (ii)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property or Pledged
Equity as if it were the absolute owner thereof (including, without limitation,
the right to exchange at its discretion any and all of the Investment Property
or Pledged Equity upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property or Pledged Equity, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property or Pledged
Equity with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it; but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and the Administrative Agent and
the other Secured Parties shall not be responsible for any failure to do so or
delay in so doing. In furtherance thereof, each Grantor hereby authorizes and
instructs each Issuer with respect to any Collateral consisting of Investment
Property and/or Pledged Equity to (A) comply with any instruction received by it
from the Administrative Agent in writing that (1) states that an Event of
Default has occurred and is continuing and (2) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that each Issuer shall be fully protected in so
complying following receipt of such notice and prior to notice that such Event
of Default is no longer continuing, and (B) except as otherwise expressly
permitted hereby, pay any dividends, distributions or other payments with
respect to any Investment Property or Pledged Equity directly to the
Administrative Agent. Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to this Section 7, each Grantor shall be permitted to receive
all cash dividends, payments or other distributions made in respect of any
Investment Property and any Pledged Equity, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
other corporate, company and partnership rights with respect to any Investment
Property and Pledged Equity to the extent not inconsistent with the terms of
this Agreement and the other Loan Documents. (e) Material Contracts. Upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall be entitled to (but shall not be required to): 19
4828-1542-5361_6

GRAPHIC [g75951ki39i019.gif]

 


(i) proceed to perform any and all obligations of the applicable Grantor under
any Material Agreement and exercise all rights of such Grantor thereunder as
fully as such Grantor itself could, (ii) do all other acts which the
Administrative Agent may deem necessary or proper to protect its security
interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or applicable Law, and (iii) sell, assign or otherwise transfer any
Material Agreement in accordance with the Credit Agreement, the other Loan
Documents and applicable Law, subject, however, to the prior approval of each
other party to such Material Agreement, to the extent required under such
Material Agreement. (f) Access. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to enter and remain upon
the various premises of the Grantors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Grantors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral. If the Administrative Agent exercises its right to take possession
of the Collateral, each Grantor shall also at its expense perform any and all
other steps reasonably requested by the Administrative Agent to preserve and
protect the security interest hereby granted in the Collateral, such as placing
and maintaining signs indicating the security interest of the Administrative
Agent, appointing overseers for the Collateral and maintaining inventory
records. (g) Nonexclusive Nature of Remedies. Failure by the Administrative
Agent or the Secured Parties to exercise any right, remedy or option under this
Agreement, any other Loan Document, any other document relating to the Secured
Obligations, or as provided by Law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Secured Parties shall only be granted as
provided herein. To the extent permitted by Law, neither the Administrative
Agent, the Secured Parties, nor any party acting as attorney for the
Administrative Agent or the Secured Parties, shall be liable hereunder for any
acts or omissions or for any error of judgment or mistake of fact or law other
than their gross negligence or willful misconduct hereunder as determined by a
final non-appealable judgment of a court of competent jurisdiction. The rights
and remedies of the Administrative Agent and the Secured Parties under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the Secured Parties may have. (h) Retention of
Collateral.In addition to the rights and remedies hereunder, the Administrative
Agent may, in compliance with Sections 9-620 and 9-621 of the UCC or otherwise
complying with the requirements of applicable Law of the relevant jurisdiction,
accept or retain the Collateral in satisfaction of the Secured Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have retained any
Collateral in satisfaction of any Secured Obligations for any reason. (i)
Waiver; Deficiency.Each Grantor hereby waives, to the extent permitted by
applicable Laws, all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Laws in
order to prevent or delay the enforcement of this Agreement or the absolute sale
of the Collateral or any portion thereof. In the event that the proceeds of any
sale, collection or realization are insufficient to pay all amounts to which the
20 4828-1542-5361_6

GRAPHIC [g75951ki39i020.gif]

 


 

Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency, together with interest
thereon at the Default Rate, together with the costs of collection and the fees,
charges and disbursements of counsel. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto. (j) Registration Rights. (i) If the Administrative Agent
shall determine that in order to exercise its right to sell any or all of the
Collateral it is necessary or advisable to have such Collateral registered under
the provisions of the Securities Act (any such Collateral, the “Restricted
Securities Collateral”), the relevant Grantor will cause each applicable Issuer
(and the officers and directors thereof) that is a Grantor or a Subsidiary of a
Grantor to (A) execute and deliver all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register such Restricted
Securities Collateral, or that portion thereof to be sold, under the provisions
of the Securities Act, (B) use its commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
such Restricted Securities Collateral, or that portion thereof to be sold, and
(C) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or “Blue Sky” laws of
any and all jurisdictions which the Administrative Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of the
Securities Act. (ii) Each Grantor agrees to use its commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Restricted Securities
Collateral valid and binding and in compliance with any and all other applicable
Laws. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7 will cause irreparable injury to the Administrative
Agent and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement. 8. Rights of the Administrative Agent. (a) Power of
Attorney. In addition to other powers of attorney contained herein, each Grantor
hereby designates and appoints the Administrative Agent, on behalf of the
Secured Parties, and each of its designees or agents, as attorney-in-fact of
such Grantor, irrevocably and with power of substitution, with authority to take
any or all of the following actions upon the occurrence and during the
continuance of an Event of Default: (i) to demand, collect, settle, compromise,
adjust, give discharges and releases, all as the Administrative Agent may
reasonably determine; 21 4828-1542-5361_6

GRAPHIC [g75951ki41i001.gif]

 


(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate; (iv) to receive, open and dispose of mail addressed to a
Grantor and endorse checks, notes, drafts, acceptances, money orders, bills of
lading, warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Grantor
on behalf of and in the name of such Grantor, or securing, or relating to such
Collateral; (v) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes; (vi) to adjust and settle claims under any insurance policy relating
thereto; (vii) to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein; (viii) to institute any
foreclosure proceedings that the Administrative Agent may deem appropriate; (ix)
to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral; (x) to
exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate; (xi) to vote for a shareholder resolution, or to sign an instrument
in writing, sanctioning the transfer of any or all of the Pledged Equity into
the name of the Administrative Agent or one or more of the Secured Parties or
into the name of any transferee to whom the Pledged Equity or any part thereof
may be sold pursuant to Section 7 hereof; (xii) to pay or discharge taxes,
liens, security interests or other encumbrances levied or placed on or
threatened against the Collateral; (xiii) to direct any parties liable for any
payment in connection with any of the Collateral to make payment of any and all
monies due and to become due thereunder directly to the Administrative Agent or
as the Administrative Agent shall direct; 22 4828-1542-5361_6

GRAPHIC [g75951ki41i002.gif]

 


(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; (xv) in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the security
interests created hereby in such Intellectual Property and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby; and
(xvi) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral. This power of attorney is a power coupled with an interest and shall
be irrevocable until the termination of all Commitments and repayment in full of
all Obligations (other than contingent indemnification and reimbursement
obligations for which no claim has been asserted). The Administrative Agent
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers. (b) Assignment by the
Administrative Agent. The Administrative Agent may from time to time assign the
Secured Obligations to a successor Administrative Agent appointed in accordance
with the Credit Agreement, and such successor shall be entitled to all of the
rights and remedies of the Administrative Agent under this Agreement in relation
thereto. (c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (ii) taking any steps to clean,
repair or otherwise prepare the Collateral for sale. (d) Liability with Respect
to Accounts. Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of the Accounts to observe and 23
4828-1542-5361_6

GRAPHIC [g75951ki41i003.gif]

 


perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. Neither the Administrative Agent nor any Secured Party shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times. (e) Releases of Collateral. (i) If any Collateral shall be
sold, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement, then the Administrative Agent, at the request
and sole expense of such Grantor, shall promptly execute and deliver to such
Grantor all releases and other documents, and take such other action, reasonably
necessary for the release of the Liens created hereby or by any other Collateral
Document on such Collateral. (ii) The Administrative Agent may release any of
the Pledged Equity from this Agreement or may substitute any of the Pledged
Equity for other Pledged Equity without altering, varying or diminishing in any
way the force, effect, lien, pledge or security interest of this Agreement as to
any Pledged Equity not expressly released or substituted, and this Agreement
shall continue as a first priority lien on all Pledged Equity not expressly
released or substituted. 9. Application of Proceeds. After the exercise of
remedies provided for in Section 8.02 of the Credit Agreement (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in Section 8.02 of the Credit Agreement) any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in cash or Cash Equivalents will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement. 10. Continuing Agreement. (a) This Agreement shall remain in
full force and effect until the termination of all Commitments and repayment in
full of all Obligations (other than contingent indemnification and reimbursement
obligations for which no claim has been asserted), at which time this Agreement
shall be automatically terminated (other than obligations under this Agreement
and the Credit Agreement which expressly survive such termination) and the
Administrative Agent shall, upon the request and at the expense of the Grantors,
forthwith release all of its liens and security interests hereunder and shall
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Grantors evidencing such termination. (b) This
Agreement shall continue to be effective or be automatically reinstated, as the
case may be, if at any time payment, in whole or in part, of any of the Secured
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Secured Party as a preference, fraudulent conveyance
or otherwise under any Debtor Relief Law, all as 24 4828-1542-5361_6

GRAPHIC [g75951ki41i004.gif]

 


though such payment had not been made; provided that in the event payment of all
or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Secured Party in defending and enforcing such reinstatement shall be deemed
to be included as a part of the Secured Obligations. 11. Amendments; Waivers;
Modifications, etc. This Agreement and the provisions hereof may not be amended,
waived, modified, changed, discharged or terminated except as set forth in
Section 11.01 of the Credit Agreement. 12. Successors in Interest. This
Agreement shall be binding upon each Grantor, its successors and assigns and
shall inure, together with the rights and remedies of the Administrative Agent
and the Secured Parties hereunder, to the benefit of the Administrative Agent
and the Secured Parties and their successors and permitted assigns. 13. Notices.
All notices required or permitted to be given under this Agreement shall be in
conformance with Section 11.02 of the Credit Agreement; provided that notices
and communications to the Grantors shall be directed to the Grantors, at the
address of the Borrower set forth in Schedule 11.02 of the Credit Agreement. 14.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by fax transmission or other electronic mail transmission (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement. Without limiting the foregoing, to the extent a manually
executed counterpart is not specifically required to be delivered, upon the
request of any party, such fax transmission or electronic mail transmission
shall be promptly followed by such manually executed counterpart. 15. Headings.
The headings of the sections hereof are provided for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement. 16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms. 17. Severability. If any provision of this Agreement
is determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions. 18. Entirety. This Agreement, the other Loan Documents
and the other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the 25 4828-1542-5361_6

GRAPHIC [g75951ki41i005.gif]

 


Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent shall have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or the Secured Obligations or any of the rights of the Administrative Agent
or the Secured Parties under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations. 20.
Joinder. At any time after the date of this Agreement, one or more additional
Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Exhibit D to the Credit
Agreement or such other form acceptable to the Administrative Agent. Immediately
upon such execution and delivery of such Joinder Agreement (and without any
further action), each such additional Person will become a party to this
Agreement as an “Grantor” and have all of the rights and obligations of a
Grantor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement. 21. Consent of Issuers of Pledged Equity. Any
Loan Party that is an Issuer hereby acknowledges, consents and agrees to the
grant of the security interests in such Pledged Equity by the applicable
Grantors pursuant to this Agreement, together with all rights accompanying such
security interest as provided by this Agreement and applicable Law,
notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such Issuer. 22. Joint and Several Obligations of Grantors. (a) Each of the
Grantors is accepting joint and several liability hereunder in consideration of
the financial accommodations to be provided by the Lenders under the Credit
Agreement, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them. (b) Each
of the Grantors jointly and severally hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a primary obligor, joint and several
liability with the other Grantors with respect to the payment and performance of
all of the Secured Obligations, it being the intention of the parties hereto
that (i) all the Secured Obligations shall be the joint and several obligations
of each of the Grantors without preferences or distinction among them and (ii) a
separate action may be brought against each Grantor to enforce this Agreement
whether or not the Borrower, any other Grantor or any other person or entity is
joined as a party. (c) Notwithstanding any provision to the contrary contained
herein, in any other of the Loan Documents, to the extent the obligations of a
Grantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Grantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, Debtor Relief Laws). 23. Marshaling. The Administrative Agent shall
not be required to marshal any present or future collateral security (including
but not limited to the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however 26 4828-1542-5361_6

GRAPHIC [g75951ki41i006.gif]

 


existing or arising. To the extent that it lawfully may, each Grantor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Administrative
Agent’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws. 24. Injunctive Relief. (a) Each Grantor recognizes that, in the event such
Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages. (b) The
Administrative Agent, the other Secured Parties and each Grantor hereby agree
that no such Person shall have a remedy of punitive or exemplary damages against
any other party to a Loan Document and each such Person hereby waives any right
or claim to punitive or exemplary damages that they may now have or may arise in
the future in connection with any dispute under this Agreement or any other Loan
Document, whether such dispute is resolved through arbitration or judicially.
25. Secured Parties. Each Secured Party that is not a party to the Credit
Agreement who obtains the benefit of this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all of the rights, benefits and immunities
conferred under Article IX of the Credit Agreement. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 27 4828-1542-5361_6

GRAPHIC [g75951ki41i007.gif]

 


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written. GRANTORS: PARENT:
ASHFORD INC. By: Name: David A. Brooks I g 0 M Title: If I I I j IGeneral
Counsel BORROWER: ASHFORD HOSPITALITY HOLDINGS LLC By: Ashford Inc., its manager
By: Name: David A. Brooks Title: Of I f Op t' g Off d General Counsel OTHER
GRANTORS: ASHFORD ADVISORS, INC. By: Title: Chief Operating Officer, General
Counsel, and Secretary ASHFORD HOSPITALITY ADVISORS LLC By: Name: David A.
Brooks Title: Vice President and Secretary ASHFORD LENDING CORPORATION By: Name:
Deric S. Eubanks Title: President and Secretary Signature Page to Security and
Pledge Agreement

GRAPHIC [g75951ki41i008.gif]

 


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written. GRANTORS: PARENT:
ASHFORD INC. By: Name: David A. Brooks Title: .tlils I; I Q.IM ,. 4 General
Counsel BORROWER: ASHFORD HOSPITALITY HOLDINGS LLC By: Ashford Inc., its manager
By: Name: David A. Brooks Title: ·.1.1 . IpI g U I OTHER GRANTORS: .J General
Counsel ASHFORD ADVISORS, INC. By: Name: David A. Brooks Title: Chief Operating
Officer, General Counsel, and Secretary ASHFORD HOSPITALITY ADVISORS LLC By:
Name: David A. Brooks Title: Vice President and Secretary ASHFORD LENDING
CORPORATION By: Name: Deric S. Eubanks Title: President and Secretary Signature
Page to Security and Pledge Agreement

GRAPHIC [g75951ki41i009.gif]

 


LISMORE CAPITAL LLC By: Name: David A. Brooks Title: Chief Operating Officer and
Secretary AINC KALIBRI HOLDCO LLC By: Name: Title: David A. Brooks Vice
President and Secretary Signature Page to Security and Pledge Agreement

GRAPHIC [g75951ki41i010.gif]

 


Accepted and agreed to as of the date first above written. BANK OF AMERICA,
N.A., as Administrative Agent s AAP--c .b..ctit By: Su nE. Pickett Vice resident
Signature Page to Security and Pledge Agreement

GRAPHIC [g75951ki41i011.gif]

 


SCHEDULE 1 1. Pledged Equity: Type 2. Commercial Tort Claims: None. 3.
Certificated Equity Interests: Type 4. Instruments, Documents and Tangible
Chattel Paper: • Stock Certificate Number A-02 issued by Ashford Advisors, Inc.
to Ashford Hospitality Holdings LLC. • Stock Certificate Number 01 issued by
Ashford Lending Corporation to Ashford Hospitality Advisors LLC. • the
Inter-Company Note (as defined in the Credit Agreement) 4828-1542-5361_6 Issuer
Grantor Number of Shares Equity Interest Ashford Advisors, Inc. Ashford
Hospitality Holdings LLC 100 shares of Series A Voting Common Stock Certificated
Stock Ashford Lending Corporation Ashford Hospitality Advisors LLC 100 shares of
Common Stock Certificated Stock Issuer Grantor Equity % of Owner Equity Interest
AINC Kalibri Holdco LLC Ashford Hospitality Advisors LLC 100% Membership
Interest Ashford Advisors, Inc. Ashford Hospitality Holdings LLC 100% Stock
Ashford Hospitality Advisors LLC Ashford Advisors, Inc. 100% Membership Interest
Ashford Hospitality Holdings LLC Ashford Inc. 99.8% Membership Interest Ashford
Lending Corporation Ashford Hospitality Advisors LLC 100% Stock Lismore Capital
LLC Ashford Hospitality Advisors LLC 100% Membership Interest

GRAPHIC [g75951ki41i012.gif]

 


5. Material Agreements: Subject to the second paragraph of Section 2 of this
Agreement: • Fourth Amended and Restated Advisory Agreement dated as of January
24, 2017, by and among Advisors, Ashford Hospitality Prime, Inc., a Maryland
corporation, and the other parties thereto.; and • Amended and Restated Advisory
Agreement dated as of June 10, 2015, by and among Advisors, Ashford Hospitality
Trust, Inc., a Maryland corporation, and the other parties thereto. Signature
Page to Security and Pledge Agreement

GRAPHIC [g75951ki41i013.gif]

 


SCHEDULE 3(i) NON-ASSIGNABLE AGREEMENTS Fourth Amended and Restated Advisory
Agreement dated as of January 24, 2017, by and among Advisors, Ashford
Hospitality Prime, Inc., a Maryland corporation, and the other parties thereto.
Amended and Restated Advisory Agreement dated as of June 10, 2015, by and among
Advisors, Ashford Hospitality Trust, Inc., a Maryland corporation, and the other
parties thereto. Signature Page to Security and Pledge Agreement

GRAPHIC [g75951ki41i014.gif]

 


EXHIBIT A [FORM OF] IRREVOCABLE STOCK POWER FORVALUERECEIVED,the
undersignedherebysells,assigns andtransfersto _] [corporation] the following
Equity Interests of [ _], a [ [limited liability company]: No. of Shares
Certificate No. and irrevocably appoints its agent and attorney-in-fact to
transfer all or any part of such Equity Interests and to take all necessary and
appropriate action to effect any such transfer. for him. The agent and
attorney-in-fact may substitute and appoint one or more persons to act By: Name:
Title: 4828-1542-5361_6

GRAPHIC [g75951ki41i015.gif]

 


EXHIBIT B [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS [United
States Copyright Office] [Canadian Intellectual Property Office] Ladies and
Gentlemen: Please be advised that pursuant to the Security and Pledge Agreement
dated as of March 1, 2018 (as amended, modified, extended, restated, renewed,
replaced, or supplemented from time to time, the “Agreement”) by and among the
Grantors party thereto (each an “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as administrative agent (the “Administrative Agent”) for
the Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties. The undersigned Grantor
and the Administrative Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application. Very truly yours, [GRANTOR] By: Name: Title:
Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:
Name: Title: 4828-1542-5361_6

GRAPHIC [g75951ki41i016.gif]

 


EXHIBIT C [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS [United
States Patent and Trademark Office] [Canadian Intellectual Property Office]
Ladies and Gentlemen: Please be advised that pursuant to the Security and Pledge
Agreement dated as of March 1, 2018 (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, the “Agreement”) by and
among the Grantors party thereto (each an “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon the patents and patent applications shown on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the Secured
Parties. The undersigned Grantor and the Administrative Agent, on behalf of the
Secured Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (a) may only be terminated in
accordance with the terms of the Agreement and (b) is not to be construed as an
assignment of any patent or patent application. Very truly yours, [GRANTOR] By:
Name: Title: Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative
Agent By: Name: Title: 4828-1542-5361_6

GRAPHIC [g75951ki41i017.gif]

 


EXHIBIT D [FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS [United
States Patent and Trademark Office] [Canadian Intellectual Property Office]
Ladies and Gentlemen: Please be advised that pursuant to the Security and Pledge
Agreement dated as of March 1, 2018 (as amended, modified, extended, restated,
renewed, replaced, or supplemented from time to time, the “Agreement”) and among
the Grantors party thereto (each an “Grantor” and collectively, the “Grantors”)
and Bank of America, N.A., as administrative agent (the “Administrative Agent”)
for the Secured Parties referenced therein, the undersigned Grantor has granted
a continuing security interest in and continuing lien upon the trademarks and
trademark applications shown on Schedule 1 attached hereto to the Administrative
Agent for the ratable benefit of the Secured Parties. The undersigned Grantor
and the Administrative Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest in the foregoing trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application. Very truly yours, [GRANTOR] By: Name: Title:
Acknowledged and Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:
Name: Title: 4828-1542-5361_6

GRAPHIC [g75951ki41i018.gif]

 


EXHIBIT G OPINION MATTERS COUNSEL TO LOAN PARTIES The matters contained in the
following Sections of the Credit Agreement should be covered by the legal
opinion: Sections 5.01(a), (b)(ii) and (c) (as to identified jurisdictions only)
Section 5.02 (in the case of Section 5.02(b), as to identified Material
Contracts and orders only) Section 5.03 Section 5.04 Section 5.14(b)
4838-5535-0609 v.6 Exhibit G – Page 1

GRAPHIC [g75951ki41i019.gif]

 


EXHIBIT H-1 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of March 1, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Ashford
Hospitality Holdings LLC, a Delaware limited liability company (the “Borrower”),
Ashford Inc., a Maryland corporation (the “Parent”), Bank of America, N.A., as
Administrative Agent and L/C Issuer, and each lender from time to time party
thereto. Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code. The undersigned has furnished
the Administrative Agent and the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: , 20[ ] 4838-5535-0609
v.6 Exhibit H-1

GRAPHIC [g75951ki41i020.gif]

 


 

EXHIBIT H-2 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of March 1, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Ashford Hospitality Holdings LLC, a Delaware limited liability company
(the “Borrower”), Ashford Inc., a Maryland corporation (the “Parent”), Bank of
America, N.A., as Administrative Agent and L/C Issuer, and each lender from time
to time party thereto. Pursuant to the provisions of Section 3.01(e) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN-E (or W-8BEN, as applicable). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title:
Date: , 20[ ] 4838-5535-0609 v.6 Exhibit H-2

GRAPHIC [g75951ki43i001.gif]

 


EXHIBIT H-3 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of March 1, 2018 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Ashford
Hospitality Holdings LLC, a Delaware limited liability company (the “Borrower”),
Ashford Inc., a Maryland corporation (the “Parent”), Bank of America, N.A., as
Administrative Agent and L/C Issuer, and each lender from time to time party
thereto. Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code. The
undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: , 20[ ] 4838-5535-0609 v.6 Exhibit H-3

GRAPHIC [g75951ki43i002.gif]

 


EXHIBIT H-4 FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of March 1, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ashford
Hospitality Holdings LLC, a Delaware limited liability company (the “Borrower”),
Ashford Inc., a Maryland corporation (the “Parent”), Bank of America, N.A., as
Administrative Agent and L/C Issuer, and each lender from time to time party
thereto. Pursuant to the provisions of Section 3.01(e) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. [NAME OF LENDER] By: Name: Title: Date: , 20[ ]
4838-5535-0609 v.6 Exhibit H-4

GRAPHIC [g75951ki43i003.gif]

 


EXHIBIT I FORM OF SOLVENCY CERTIFICATE ASHFORD INC. ASHFORD HOSPITALITY HOLDINGS
LLC ASHFORD ADVISORS, INC. ASHFORD HOSPITALITY ADVISORS LLC LISMORE CAPITAL LLC
AINC KALIBRI HOLDCO LLC ASHFORD LENDING CORPORATION March 1, 2018 THE
UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS: 1. I am the Chief Financial Officer of
Ashford Inc., a Maryland corporation (“Parent”), which is the member Ashford
Hospitality Holdings LLC, a Delaware limited liability company (“Borrower”).
Borrower is the sole stockholder of Ashford Advisors, Inc., a Delaware
corporation (“Advisors”). Advisors is the sole member of Ashford Hospitality
Advisors LLC, a Delaware limited liability company (“Hospitality Advisors”).
Hospitality Advisors is the sole member of Ashford Lending Corporation, a
Delaware corporation (“Lending”), Lismore Capital LLC, a Delaware limited
liability company (“Lismore”), and AINC Kalibri Holdco LLC, a Delaware limited
liability company (together with the Parent, Borrower, Advisors, Hospitality
Advisors, Lending, and Lismore, the “Loan Parties”). 2. This Solvency
Certificate (this “Certificate”) is delivered in connection with that certain
Credit Agreement dated as of March 1, 2018 (as amended, modified, supplemented,
renewed or extended, and all restatements thereof and any agreement that
refinances the indebtedness thereunder, the “Credit Agreement”), among Borrower,
Parent, the Lenders then or thereafter party thereto, and Bank of America, N.A.,
as Administrative Agent and L/C Issuer. 3. I have reviewed the terms of Sections
4.01(a)(vii) of the Credit Agreement and the term “Solvent” as defined in the
Credit Agreement and the other definitions and provisions contained in the
Credit Agreement and the other Loan Documents relating thereto and, in my
opinion, I have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein. 4. I, solely in my capacity as
Chief Financial Officer of the Parent, and not in my individual capacity, hereby
certify that each of the Loan Parties is Solvent on the date hereof and will be
Solvent immediately after giving effect to the Credit Agreement. 5. Agreement.
Terms not otherwise defined herein have the meanings assigned to them in the
Credit [Signature page follows.] 4838-5535-0609 v.6 Exhibit I

GRAPHIC [g75951ki43i004.gif]

 


IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the date first above written. ASHFORD INC. By: Name: Title: 4838-5535-0609 v.6
Exhibit I

GRAPHIC [g75951ki43i005.gif]

 